UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4000 Summit Mutual Funds, Inc. (Exact name of registrant as specified in charter) 312 Walnut Street, Suite 2500,Cincinnati, Ohio 45202 (Address of principal executive offices) (Zip code) John F. Labmeier, Esq. Summit Investment Partners, Inc. 312 Walnut Street, Suite 2500 Cincinnati, Ohio 45202 (Name and address of agent for service) (513) 632-1600 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:March 31, 2007 Item 1. Report to Stockholders. Summit Mutual Funds, Inc. – Apex Series SEMIANNUAL REPORT – TABLE OF CONTENTS Message from the President 1 Fund Expenses 2 Portfolio Managers’ Reports and Financial Statements: Nasdaq-100 Index Fund 3 Everest Fund 10 Bond Fund 16 Short-term Government Fund 25 High Yield Bond Fund 31 Money Market Fund 38 Large Cap Growth Fund 45 Notes to Financial Statements 50 Important Considerations About Investing in Summit Mutual Funds A description of the policies and procedures that the Funds use to determine how to vote proxies relating to portfolio securities and information regarding how the Funds voted portfolio securities during the most recent 12 month period ended June 30 is available without charge, upon request, by calling 1-877-546-FUND, or on the Funds’ website at www.summitfunds.com, or on the Securities and Exchange Commission’s website at www.sec.gov. This Fund files a complete Schedule of Investments in Securities with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available on the Fund’s and the SEC’s website. The Fund’s Form N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. This report has been prepared for the information of shareholders and is not authorized for distribution to prospective purchasers of shares unless it is preceded or accompanied by an effective prospectus for Summit Mutual Funds, Inc. Mutual fund investing involves risk. Principal loss is possible. The Short-term Government Fund, Money Market Fund, High Yield Bond Fund, and Bond Fund invest in debt securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments by the High Yield Bond Fund and Bond Fund in lower-rated and non-rated securities present a greater risk of loss of principal and interest than higher-rated securities. An investment in the Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Because the Nasdaq-100 Index Fund has expenses, and the Nasdaq-100 Index does not, the Fund may be unable to replicate precisely the performance of the Index. While the Fund remains small, it may have a greater risk that its performance will not match that of the Index. All indexes listed in the report are unmanaged, and are not available for direct investment. The Manager Comments provided in this report reflect the opinions of the Fund’s Portfolio Managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Summit Mutual Funds, Inc. MESSAGE FROM THE PRESIDENT We are pleased to send you Summit Mutual Funds’ 2007 Semiannual Report for the six-month period ended March 31, 2007. We welcome new and thank existing investors in the Summit Funds. We are also pleased to introduce a new, Large Cap Growth Fund to our line-up. We strive to help you reach your financial goals. Financial markets performed well over the last six months, providing positive returns in all of the major domestic stock and bond indexes. International equities, as measured by the EAFE International Index, outperformed the U.S. domestic market over the past year. In the fixed income arena, high yield indexes outperformed the broader investment grade fixed income indexes, such as the Lehman Aggregate Bond Index. Both indexes provided positive returns, but investors showed a clear preference for higher risk, higher yielding bonds over the last six months. While the economy is slowing, corporate profits have remained healthy and interest rates have remained steady at relatively low levels, providing a nice backdrop for financial assets. After consistently growing at a faster pace for the last few years, Gross Domestic Product (GDP) grew at an annual rate of only 1.3% in the first quarter of 2007. Economic indicators continue to provide mixed signals about the future pace of economic growth in the U.S., and the consensus view continues to be that the economy will grow at a sub par rate of 1% to 3% in 2007. While there are clearly pockets of weakness in areas such as housing and the subprime lending market, other areas of the economy remain strong. In addition, economic growth rates remain strong in foreign markets, especially China and India. Combined with a weakening dollar, this bodes well for U.S. exporters and producers of commodities. Commodity prices remain high, causing some level of concern about the current and future level of inflation. The Federal Reserve Bank (Fed) remained on hold during the last six month period, keeping the Fed Funds rate at 5.25%. Fed Chairman Bernanke believes that he can engineer a soft landing where economic growth continues and inflationary pressures abate. So far, so good. However, the Fed has made it clear that it is still uncomfortable with the core rate of inflation above 2%. The direction and timing of the next Fed move remains data dependent, but most market participants believe that the next move will be downward, sometime in the next 12 months. For the six-month period ended March 31st, the large cap S&P 500 Index advanced 7.38%, the S&P MidCap 400 Index improved 13.19% and the small cap Russell 2000 Index rose 11.02%. Mid cap and small cap stocks outperformed large cap stocks during the period, which has been a fairly consistent theme over the last several years. Other market sectors such as the large cap growth Nasdaq-100 Index gained 7.44%, while the international EAFE Index (in U.S. dollars and net of foreign taxes) climbed 14.85%. International stocks again outperformed U.S. domestic stocks, which has been a recurring theme over the last several years. “Maintain the proper perspective (and) have realistic expectations . . .” Fixed income markets provided positive returns over the last six months, as well. Intermediate interest rates were mostly unchanged, with the 10 year Treasury yield rising 0.02% and the 2 year Treasury rate declining 0.11%. The yield curve remains relatively flat, with the 2 year Treasury rate at 4.57% at March 31, 2007 and the 10 year rate at 4.64%. Inverted yield curves do not stay inverted forever, and historically have signaled a slowdown in economic growth. It is therefore not surprising to see first quarter GDP come in at lower levels than previous quarters. In this environment, the Lehman Aggregate Bond Index provided a positive return of 2.76% over the last six months. The high yield market provided an even higher return of 7.05% as measured by the Merrill Lynch High Yield Master II Index during the same period, as investors clearly preferred higher risk, higher return assets over the last six months. “Proper diversification of your investments is an important component of achieving your long-term investment goals.” Looking out over the balance of 2007, economic forecasts project an economy with slow growth, with pockets of strength and weakness. Corporate profitability is projected to grow, albeit at a slower pace. The interest rate environment appears to be benign, with rates remaining range bound at relatively low levels. This environment is expected to continue until there is more definitive data on the future direction of the economy, economic growth and the rate of inflation. Our message remains the same as we go through 2007. Maintain the proper perspective, have realistic expectations and ensure that your investment strategy is appropriate for your risk tolerance and time horizon. Concepts such as asset allocation and portfolio rebalancing are critical. Proper diversification of your investments, both within and across asset sectors, is an important component of achieving your long-term investment goals. Summit Mutual Funds provides a solid foundation for diversified investment planning with choices across equity and fixed income styles. Thank you for choosing Summit Funds and for the trust that you have placed in us. Best regards, Steven R. Sutermeister President 1 Summit Mutual Funds, Inc. – Apex Series 2007 SEMIANNUAL REPORT – FUND EXPENSES (UNAUDITED) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees, and other Fund expenses. The following Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Please note that the expenses shown in the Example do not reflect transactional costs. If transactional costs were included, your costs would have been higher. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period October 1, 2006 through March 31, 2007. Actual Expenses The first section of the table below provides information about actual account values and actual net expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio, net of fee waivers and expense reimbursements, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses cannot be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund with those of other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. The information below is net of any applicable fee waivers and/or expense reductions, which lower expenses and increase performance. Please note that the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Expenses Paid Beginning Ending Annualized During Period Account Value Account Value Expense October 1, 2006 to Fund October 1, 2006 March 31, 2007 Ratio March 31, 2007 Based on Actual Return Nasdaq-100 Index Fund $1,000.00 $1,070.50 0.65% $3.36* Everest Fund Class I 1,000.00 1,100.00 0.91% 4.76* Everest Fund Class A 1,000.00 1,098.70 1.16% 6.07* Bond Fund Class I 1,000.00 1,035.00 0.74% 3.75* Bond Fund Class A 1,000.00 1,014.30 0.99% 1.61** Short-term Government Fund Class I 1,000.00 1,023.80 0.73% 3.68* Short-term Government Fund Class A 1,000.00 1,010.50 0.98% 1.59** High Yield Bond Fund Class I 1,000.00 1,052.30 1.20% 6.14* High Yield Bond Fund Class A 1,000.00 1,011.20 1.45% 2.36** Money Market Fund 1,000.00 1,024.60 0.45% 2.27* Based on Hypothetical Return (5% return before expenses) Nasdaq-100 Index Fund $1,000.00 $1,021.69 0.65% $3.28* Everest Fund Class I 1,000.00 1,020.39 0.91% 4.58* Everest Fund Class A 1,000.00 1,019.15 1.16% 5.84* Bond Fund Class I 1,000.00 1,021.24 0.74% 3.73* Bond Fund Class A 1,000.00 1,020.00 0.99% 4.99* Short-term Government Fund Class I 1,000.00 1,021.29 0.73% 3.68* Short-term Government Fund Class A 1,000.00 1,020.04 0.98% 4.94* High Yield Bond Fund Class I 1,000.00 1,018.95 1.20% 6.04* High Yield Bond Fund Class A 1,000.00 1,017.70 1.45% 7.29* Money Market Fund 1,000.00 1,022.69 0.45% 2.27* * Expenses are equal to the Fund’s annualized net expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Expenses are equal to the Fund’s annualized net expense ratio, multiplied by the average account value over the period, multiplied by 59/365 (to reflect the period February 1, 2007 - March 31, 2007, the Fund’s commencement of operations date to the end of the period) to reflect the Fund’s actual expenses. 2 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND Summit Nasdaq-100 Index Fund - Average Annual Total Return 1-Y ear 5-Year Since Inception 3.84% 3.60% -9.85% Past performance is not predictive of future results. Performance does not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemption of fund shares. Absent limitation of expenses during certain of the periods shown, performance would have been lower. Fund Data Managers: Gary R. Rodmaker Nick J. Kotsonis Kevin P. Aug Inception Date: December 28, 1999 Total Net Assets: $18.0 Million Number Of Equity Holdings: 100 Median Cap Size: $9,534 Million Dividend Yield: 0.43% Top 10 Equity Holdings Sector Allocations (% of net assets) Apple, Inc. Microsoft Corp. Qualcomm, Inc. Google, Inc. - Class A Cisco Systems, Inc. Oracle Corp. Intel Corp. Comcast Corp. Gilead Sciences, Inc. eBay, Inc. 7.1% 6.0% 5.4% 4.1% 3.5% 2.5% 2.5% 2.4% 2.2% 2.1% “Nasdaq” and related marks are trademarks or service marks of The Nasdaq Stock Market, Inc. and have been licensed for use for certain purposes by Summit Mutual Funds, Inc. and the Nasdaq-100 Index Fund. Nasdaq makes no warranty, express or implied, and bears no liability with respect to Summit Mutual Funds, its use of The Index, or any data include therein. 3 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND Objective – Seeks investment results that correspond to the investment performance of U.S. common stocks, as represented by the Nasdaq-100 Index (the “Index”). Strategy – The Nasdaq-100 Index Fund (the “Fund”) will attempt to achieve, in both rising and falling markets, a correlation of at least 95% between the total return of its net assets before expenses and the total return of the Index. Managers’ Comments: For the period ended March 31, 2007, the Summit Nasdaq-100 Index Fund’s total return for Class I shares was 7.05% (after waivers and reimbursements). This compares to a 7.44% total return for the Nasdaq-100 Index. The difference of 0.39% is referred to as “tracking error” and is largely attributed to the Fund’s operating expenses. These expenses represent the Fund’s costs for advisory, administration, accounting, custody and other services. The remaining difference can be caused by a number of factors, including the timing and size of shareholder subscriptions and redemptions into and out of the Fund, broker’s commissions or other trading costs, and holding security positions in amounts that are different than the weightings in the Index, among others. While an exact replication of the capitalization weightings of securities in the Index is not feasible, the Fund’s objectives and strategies call for a correlation of at least 95% between the Fund’s pre-expense total return and that of the Index. The Fund achieved this level of correlation for the period presented. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. 4 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Share amounts and net asset values have been adjusted as a result of the 1-for-5 reverse stock split on February 15, 2002. For the Six Months Ended March 31, (Unaudited) Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 21.68 $ 21.09 $ 18.71 $ 17.35 $ 11.18 $ 15.85 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.01 0.05 (3) 0.16 (0.07 ) (0.04 ) (0.03 ) Net realized and unrealized gains / (losses) 1.51 0.61 2.31 1.43 6.21 (4.64 ) Total from Investment Activities 1.52 0.66 2.47 1.36 6.17 (4.67 ) DISTRIBUTIONS: Net investment income (0.06 ) (0.07 ) (0.09 ) — — — Total Distributions (0.06 ) (0.07 ) (0.09 ) — — — Net asset value, end of period $ 23.14 $ 21.68 $ 21.09 $ 18.71 $ 17.35 $ 11.18 Total return 7.05 % 3.08 % 13.20 % 7.84 % 55.19 % -29.46 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets – net(1) 0.65 %(2) 0.65 % 0.65 % 0.65 % 0.65 % 0.65 % Ratio of expenses to average net assets – gross 1.24 %(2) 1.09 % 1.13 % 1.13 % 1.38 % 1.35 % Ratio of net investment income / (loss) to average net assets 0.13 %(2) 0.25 % 0.79 % -0.33 % -0.33 % -0.17 % Portfolio turnover rate 9.89 % 12.89 % 10.60 % 4.92 % 7.68 % 1.94 % Net assets, end of period (000’s) $ 18,005 $ 15,644 $ 17,040 $ 16,874 $ 15,847 $ 6,426 (1) Net expenses represent gross expenses reduced by fees waived and/or reimbursed by the Adviser. (2) Annualized. (3) Per share amounts are based on average shares outstanding. The accompanying notes are an integral part of the financial statements. 5 Summit Mutual Funds, Inc. – Apex Series SCHEDULE OF INVESTMENTS NASDAQ-100 INDEX FUND March 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 96.2% Consumer Discretionary - 18.1% Amazon.Com, Inc. (a) 3,145 $ 125,140 Apollo Group, Inc. - Class A (a)(c) 2,001 87,844 Bed Bath & Beyond, Inc. (a) 4,353 174,860 Comcast Corp. (a) 16,533 429,031 Discovery Holding Co. (a)(c) 2,720 52,034 eBay, Inc. (a) 11,664 386,662 EchoStar Communications Corp. - Class A (a) 2,449 106,360 Expedia, Inc. (a)(c) 3,414 79,136 Garmin Ltd. (c) 2,291 124,058 IAC/InterActiveCorp (a) 3,393 127,950 Lamar Advertising Co. - Class A (a) 923 58,121 Liberty Global, Inc. (a) 2,305 75,904 Liberty Media Corp. - Interactive (a) 6,855 163,286 PetSmart, Inc. (c) 1,536 50,627 Ross Stores, Inc. 1,572 54,077 Sears Holdings Corporation (a) 1,838 331,134 Sirius Satellite Radio, Inc. (a)(c) 18,114 57,965 Staples, Inc. 5,502 142,172 Starbucks Corp. (a) 11,932 374,187 Virgin Media, Inc. (c) 4,036 101,909 Wynn Resorts Ltd. (c) 1,269 120,377 XM Satellite Radio Holdings, Inc. - Class A (a)(c) 3,607 46,602 3,269,436 Consumer Staples - 1.2% Costco Wholesale Corp. 2,721 146,498 Whole Foods Market, Inc. 1,575 70,639 217,137 Energy - 0.2% Patterson-UTI Energy, Inc. (c) 1,807 40,549 Health Care - 13.0% Amgen, Inc. (a) 6,215 347,294 Amylin Pharmaceuticals, Inc. (a)(c) 1,443 53,910 Biogen Idec, Inc. (a) 4,252 188,704 Biomet, Inc. 3,776 160,442 Celgene Corp. (a)(c) 4,276 224,319 Dentsply International, Inc. 1,669 54,660 Express Scripts, Inc. (a) 1,382 111,555 Genzyme Corp. (a) 3,774 226,516 Gilead Sciences, Inc. (a) 5,228 399,942 Intuitive Surgical, Inc. (a)(c) 426 51,789 MedImmune, Inc. (a)(c) 2,906 105,749 Patterson Companies, Inc. (a) 1,525 54,122 Sepracor, Inc. (a)(c) 1,222 56,982 Teva Pharmaceutical Industries Ltd. - ADR (c) 6,938 259,689 Vertex Pharmaceuticals, Inc. (a)(c) 1,513 42,425 2,338,098 Industrials - 4.4% C.H. Robinson Worldwide, Inc. 1,954 93,303 Cintas Corp. 2,189 79,023 Expeditors International Washington, Inc. 2,401 99,209 Fastenal Co. (c) 1,651 57,868 Joy Global, Inc. (c) 1,228 52,681 Monster Worldwide, Inc. (a) 1,575 74,608 Paccar, Inc. 3,180 233,412 SHARES VALUE Industrials - 4.4% (Continued) Ryanair Holdings PLC - ADR (a)(c) 1,328 $ 59,481 UAL Corp. (a)(c) 934 35,651 785,236 Information Technology - 57.2% Activision, Inc. (a) 2,860 54,168 Adobe Systems, Inc. (a) 6,585 274,594 Akamai Technologies, Inc. (a) 1,762 87,959 Altera Corp. (a) 5,731 114,563 Apple, Inc. (a) 13,731 1,275,747 Applied Materials, Inc. 8,253 151,195 Autodesk, Inc. (a) 2,753 103,513 BEA Systems, Inc. (a) 4,155 48,156 Broadcom Corp. - Class A (a) 4,935 158,265 Cadence Design Systems, Inc. (a)(c) 3,349 70,530 CDW Corp. 935 57,437 Check Point Software Technologies (a) 2,541 56,613 Checkfree Corp. (a)(c) 952 35,310 Cisco Systems, Inc. (a) 24,653 629,391 Citrix Systems, Inc. (a) 2,451 78,506 Cognizant Technology Solutions Corp. - Class A (a) 1,589 140,261 Dell, Inc. (a) 9,547 221,586 Electronic Arts, Inc. (a) 3,570 179,785 Fiserv, Inc. (a) 2,437 129,307 Flextronics International Ltd. (a)(c) 7,532 82,400 Google, Inc. - Class A (a) 1,598 732,140 Infosys Technologies Ltd - ADR (c) 1,261 63,365 Intel Corp. 23,071 441,348 Intuit, Inc. (a) 4,930 134,885 Juniper Networks, Inc. (a) 4,247 83,581 Kla-Tencor Corp. 2,783 148,390 Lam Research Corp. (a) 1,672 79,152 Linear Technology Corp. 4,570 144,366 Logitech International S.A. (a)(c) 2,039 56,745 Marvell Technology Group Ltd. (a) 6,379 107,231 Maxim Integrated Products, Inc. 5,135 150,969 Microchip Technology, Inc. 2,052 72,908 Microsoft Corp. (e) 38,516 1,073,441 Network Appliance, Inc. (a) 4,467 163,135 Nvidia Corp. (a) 3,990 114,832 Oracle Corp. (a) 24,686 447,557 Paychex, Inc. 4,130 156,403 Qualcomm, Inc. 22,830 973,928 Research In Motion Ltd. (a) 2,122 289,632 SanDisk Corp. (a)(c) 2,383 104,375 Sun Microsystems, Inc. (a) 17,895 107,549 Symantec Corp. (a) 11,045 191,079 Telefonaktiebolaget LM Ericsson - ADR 1,351 50,109 Tellabs, Inc. (a) 2,850 28,215 VeriSign, Inc. (a) 2,617 65,739 Xilinx, Inc. 5,031 129,448 Yahoo!, Inc. (a) 7,450 233,111 10,292,919 Materials - 0.3% Sigma-Aldrich Corp. 1,449 60,163 The accompanying notes are an integral part of the financial statements. 6 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND SCHEDULE OF INVESTMENTS SHARES VALUE Telecommunication Services - 1.8% Level 3 Communications, Inc. (a)(c) 16,944 $ 103,359 Millicom International Cellular S.A. (a)(c) 1,112 87,136 NII Holdings, Inc. (a) 1,801 133,598 324,093 TOTAL COMMON STOCKS (Cost $12,555,013) 17,327,631 SHORT TERM INVESTMENTS (e) - 3.7% Money Market Fund - 2.0% Northern Institutional Diversified Assets Portfolio 367,407 367,407 PRINCIPAL AMOUNT VALUE U.S. Treasury Bills - 1.7% 4.933%, 06/14/2007 $ 300,000 $ 297,025 TOTAL SHORT TERM INVESTMENTS (Cost $664,370) 664,432 Total Investments (Cost $13,219,383) (b) - 99.9% 17,992,063 Northern Institutional Liquid Assets Portfolio (d) - 9.6% 1,733,730 Liabilities in Excess of Other Assets - (9.5)% (1,720,330 ) TOTAL NET ASSETS - 100.0% $ 18,005,463 ADR American Depository Receipt (a) Non-income producing security. (b) For federal income tax purposes, cost is $13,486,529 and gross unrealized appreciation and depreciation of securities as of March 31, 2007 was $5,339,170, and ($833,636), respectively, with a net appreciation / (depreciation) of $4,505,534. (c) All or a portion of the security is out on loan. (d) This security was purchased with cash collateral held from securities lending. The market values of the securities on loan, the collateral purchased with cash, and the noncash collateral accepted are $1,920,334, $1,733,730, and $238,556, respectively. (e) Securities and other assets with an aggregate value of $680,485 have been segregated with the custodian or designated to cover margin requirements for the following open futures contracts as of March 31, 2007: Unrealized Appreciation/ Type Contracts (Depreciation) Nasdaq 100 E-Mini (06/07) 19 $17,442 The accompanying notes are an integral part of the financial statements. 7 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS NASDAQ-100 INDEX FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 17,992,063 Collateral for securities loaned, at fair value 1,733,730 Receivables: Shares sold 6,695 Interest and dividends 4,956 Variation margin 1,045 Receivable from adviser 12,295 Prepaid expenses and other 16,324 19,767,108 LIABILITIES Payables: Payable upon return of securities loaned 1,733,730 Professional fees 9,457 Fund accounting fees 4,361 Custodian fees 3,079 Directors’ fees 53 Other accrued expenses 10,965 1,761,645 NET ASSETS* Paid-in capital 25,584,033 Accumulated undistributed net investment income / (loss) 10,464 Accumulated net realized gain / (loss) (12,379,156 ) on investments and futures contracts Net unrealized appreciation / (depreciation) on investments and futures contracts 4,790,122 $ 18,005,463 Investments at cost $ 13,219,383 Shares authorized - Class I ($.10 par value) 20,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $18,005,463 777,959 $ 23.14 * FEDERAL TAX DATA AS OF SEPTEMBER 30, 2006 Undistributed ordinary income $ 42,703 Post October Capital Loss Carryforward $ (855,877) Capital Loss Carryforward Expiring September 30: 2009 2010 2012 2013 2014 $(3,158,440) $(2,454,653) $(1,364,110) $(1,719,950) $(2,359,145) STATEMENT OF OPERATIONS For the six months ended March 31, 2007 (Unaudited) INVESTMENT INCOME Interest $ 5,540 Dividends 58,718 Foreign dividend taxes withheld (183 ) Other income 1,754 65,829 EXPENSES Advisory fees 29,634 Transfer agent fees 17,801 Registration fees 16,660 Professional fees 10,790 Fund accounting fees 10,279 Administration fees 8,467 Custodian fees 5,751 Royalty fee 2,243 Directors’ fees 1,146 Shareholder reporting fees 595 12b-1 fees - Class A (1) 332 Other expenses 1,623 105,321 Reimbursements and waivers (49,956 ) 55,365 NET INVESTMENT INCOME / (LOSS) 10,464 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments (177,898 ) Net realized gain / (loss) on futures contracts (21,937 ) (199,835 ) Net change in unrealized appreciation / (depreciation) on investments and futures contracts 1,321,367 NET REALIZED AND UNREALIZED GAIN / (LOSS) 1,121,532 NET INCREASE / (DECREASE) IN NET ASSETS FROM OPERATIONS $ 1,131,996 TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Expense Reimbursements Fee Fee Limit and Waivers 0.35% 0.10% 0.65% $49,956 (1) Effective February 28, 2007 the Nasdaq-100 Index Fund converted its Class A shares into Class I shares. Class A shares no longer exist. The accompanying notes are an integral part of the financial statements. 8 Summit Mutual Funds, Inc. – Apex Series NASDAQ-100 INDEX FUND FINANCIAL STATEMENTS STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Fiscal Year Ended March 31, Ended (Unaudited) September 30, 2007 2006 OPERATIONS Net investment income / (loss) $ 10,464 $ 42,705 Net realized gain / (loss) on investments and futures (199,835 ) (902,593 ) Net change in unrealized appreciation / (depreciation) on investments and futures contracts 1,321,367 1,321,046 1,131,996 461,158 DISTRIBUTIONS TO SHAREHOLDERS* Class I Net investment income (42,315 ) (56,989 ) Class A (1) Net investment income (388 ) (285 ) (42,703 ) (57,274 ) FUND SHARE TRANSACTIONS Class I Proceeds from shares sold 4,178,716 4,338,298 Reinvestment of distributions 42,311 56,984 Payments for shares redeemed (3,696,102 ) (6,191,574 ) Transfer in from Class A (1) 750,651 — 1,275,576 (1,796,292 ) Class A Proceeds from shares sold 526,589 73,328 Reinvestment of distributions 388 285 Payments for shares redeemed (36,384 ) (67,780 ) Transfer out to Class I (1) (750,651 ) — (260,058 ) 5,833 NET INCREASE / (DECREASE) IN NET ASSETS 2,104,811 (1,386,575 ) NET ASSETS Beginning of period 15,900,652 17,287,227 End of period $ 18,005,463 $ 15,900,652 ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ 10,464 $ 42,703 FUND SHARE TRANSACTIONS CLASS I Sold 180,828 200,560 Reinvestment of distributions 1,807 2,610 Redeemed (159,048 ) (289,473 ) Transfer in from Class A (1) 32,608 — Net increase / (decrease) from fund share transactions 56,195 (86,303 ) FUND SHARE TRANSACTIONS Class A Sold 22,485 3,513 Reinvestment of distributions 17 13 Redeemed (1,568 ) (3,394 ) Transfer out to Class I (1) (32,851 ) — Net increase / (decrease) from fund share transactions (11,917 ) 132 TOTAL COST OF PURCHASES OF: Common Stocks $ 2,198,205 $ 2,032,570 $ 2,198,205 $ 2,032,570 Common Stocks $ 1,626,051 $ 2,431,155 $ 1,626,051 $ 2,431,155 *TAX CHARACTER OF DISTRIBUTIONS PAID Ordinary income $ 42,703 $ 57,274 $ 42,703 $ 57,274 (1) Effective February 28, 2007, the Nasdaq-100 Index Fund converted its Class A shares into Class I shares. Class A shares no longer exist. The accompanying notes are an integral part of the financial statements. 9 Summit Mutual Funds, Inc. – Apex Series EVEREST FUND Summit Everest Fund Class I - Average Annual Total Return 1-Y ear 5-Year Since Inception 17.53% 8.49% 9.62% Summit Everest Fund ClassA - Average Annual Total Return 1-Y ear 5-Year Since Inception 10.50% 6.96% 8.46% Past performance is not predictive of future results. Performance does not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemption of fund shares. Prior to July 1, 2002, Class A share performance is based on Class I performance, adjusted to reflect Class A sales charges and expenses. Fund Data Managers: James R. McGlynn Yvonne M. Bishop Inception Date: December 29, 1999 Total Net Assets: $105.9 Million Number Of Equity Holdings: 60 Median Cap Size: $44,885 Million Average Price-to-earnings Ratio: 13.8x Average Price-to-book Ratio: 2.13x Dividend Yield: 0.43% Top 10 Equity Holdings Sector Allocations (% of net assets) Devon Energy Corp. ConocoPhillips Motorola, Inc. Chevron Corp. Citigroup, Inc. Genworth Financial, Inc. - Class A Tribune Co. Capital One Financial Corp. Gannett Co, Inc. Duke Energy Corporation 2.4% 2.4% 2.3% 2.3% 2.2% 2.2% 2.1% 2.1% 2.1% 2.1% 10 Summit Mutual Funds, Inc. – Apex Series EVEREST FUND Objective – Seeks primarily long-term appreciation of capital, without incurring unduly high risk, by investing primarily in common stocks and other equity securities. Current income is a secondary objective. Strategy – The Everest Fund (the “Fund”) seeks special opportunities in securities that are selling at discount from theoretical price/earnings ratios and that seem capable of recovering from their temporarily out-of-favor status (a “value” investment style). Managers’ Comments: The Everest Fund’s Class I shares’ total return performance for the six months ended March 31, 2007 was 10.00% versus 9.34% for the Russell 1000 Value Index (the “Index”) and 7.38% for the Standard & Poor’s 500 Stock Index. The Federal Reserve (Fed) last raised the federal funds rate in June 2006, to a high of 5.25%. For perspective, this rate had been lowered to 1% in June 2003 and was subsequently increased seventeen times by 0.25% each time. There is constant chatter among analysts that: a) the economy is slowing and rates will be cut by mid-year 2007, or b) inflation is heating up and the economy is too strong so that rates will have to be increased. From the Fed’s perspective that is about as good as it gets - not growing too fast and not too much inflation. The Fed appears to be closely monitoring two major indicators of consumer spending (automobile and home sales) for any signs of weakness caused by higher interest rates or energy prices. The Fed previously had hinted that the federal funds rate could rise to the 3-5% range to retard inflation and possibly cool growth, and we are now above the upper end of that boundary. In addition to the Fed tightening, the financial markets have tightened rates by curtailing subprime mortgage borrowers. This double punch should slow consumer spending. There appear to be several cross currents driving the markets. One is the weakening housing sector hurt by the inability of some to obtain financing from the tightening subprime market. Another is the influence of private equity investors acquiring companies and leveraging their assets. Then there is the concern about the inverted yield curve. Long-term fixed income investors have believed for some time that short-tem interest rates will drop and therefore have accepted lower long-term rates. Something has to give- either short-term rates will drop or bond prices will have to decline to provide higher long-term yields. Another conundrum concerns inflation, and how it is measured and reported. Some economists eschew including food and energy prices in their analysis because they increase volatility; unfortunately most consumers have had a hard time avoiding paying these higher prices. So the battle is joined between weakening housing values versus ever-rising food/energy costs. The Fund’s top three contributors to performance during the period were Financial Services, Consumer Staples, and Consumer Discretionary. A significant underweight in Financial Services at 24% vs. 36% for the Index was maintained as we believe the Index concentration is too high. This underweighting, along with superior stock selection, led to relative outperformance in an underperforming sector. This sector was hurt by market fears about sub-prime lending. Positive returns were attributed to good sub-sector and stock selection in the Consumer Staples sector. Unilever was a top contributor to return as it benefited from private equity buyout rumors. The portfolio also lacked exposure to the underperforming Household Products and Soft Drinks sub-sectors. Finally, good sub-sector selection in Consumer Discretionary drove returns with holdings in Rental Cars, Consumer Electronics, and Media providing two of the top ten contributors to total return (Avis Budget Group and Sony Corp). The portfolio’s top three detractors to performance were the Utilities, Energy, and Autos & Transports sectors. An underweighting of Utilities, along with poor stock selection was a drag on relative return as the sector outperformed the Index. Energy detracted from performance mainly due to a holding in Royal Dutch Shell that dropped in value as it increased capital expenditures amid flat volumes to spur long-term production growth. Finally, poor sub-sector positioning in the Autos & Transports sector affected returns due to an overweighting in Air Transport and the lack of exposure to Railroads and Auto Trucks & Parts. Holdings in FedEx underperformed amidst growing concerns of a slowing economy. Summit Everest Fund will continue to invest in companies that are temporarily out of favor and pare those that reach full valuation in the current economic environment of continued growth and more restrictive monetary policy. 11 Summit Mutual Funds, Inc. – Apex Series FINANCIAL HIGHLIGHTS EVEREST FUND FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Share amounts and net asset values have been adjusted as a result of the 1-for-5 reverse stock split on February 15, 2002. Class I For the Six Months Ended March 31, (Unaudited) Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 63.81 $ 61.56 $ 58.15 $ 49.88 $ 39.85 $ 54.35 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.44 (2) 0.96 (2) 0.90 0.80 0.74 0.74 Net realized and unrealized gains / (losses) 5.90 5.90 8.13 6.97 8.27 10.13 (11.12 ) Total from Investment Activities 6.34 9.09 7.87 9.07 10.87 (10.38 ) DISTRIBUTIONS: Net investment income (0.99 ) (0.65 ) (0.79 ) (0.80 ) (0.80 ) (0.53 ) Net realized gains (3.51 ) (6.19 ) (3.67 ) — (0.04 ) (3.59 ) Total Distributions (4.50 ) (6.84 ) (4.46 ) (0.80 ) (0.84 ) (4.12 ) Net asset value, end of period $ 65.65 $ 63.81 $ 61.56 $ 58.15 $ 49.88 $ 39.85 Total return 10.00 % 16.13 % 13.96 % 18.29 % 27.63 % -21.24 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets 0.91 %(1) 0.92 % 0.97 % 0.97 % 0.98 % 0.96 % Ratio of net investment income / (loss) to average net assets 1.34 %(1) 1.59 % 1.51 % 1.46 % 1.64 % 1.33 % Portfolio turnover rate (3) 23.38 % 54.89 % 63.46 % 73.43 % 58.23 % 66.74 % Net assets, end of period (000’s) $ 99,319 $ 80,383 $ 65,755 $ 61,042 $ 48,821 $ 42,194 Class A For the Six Months Period from Ended March 31, July 1, 2002(5) (Unaudited) Fiscal Year Ended September 30, to September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 63.25 $ 61.14 $ 58.62 $ 50.34 $ 39.84 $ 49.73 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.35 (2) 0.80 (2) 1.26 0.66 0.61 0.15 Net realized and unrealized gains / (losses) 5.84 5.84 8.09 6.46 8.35 10.22 (10.04 ) Total from Investment Activities 6.19 8.89 7.72 9.01 10.83 (9.89 ) DISTRIBUTIONS: Net investment income (0.87 ) (0.59 ) (1.53 ) (0.73 ) (0.29 ) — Net realized gains (3.51 ) (6.19 ) (3.67 ) — (0.04 ) — Total Distributions (4.38 ) (6.78 ) (5.20 ) (0.73 ) (0.33 ) — Net asset value, end of period $ 65.06 $ 63.25 $ 61.14 $ 58.62 $ 50.34 $ 39.84 Total return (4) 9.87 % 15.87 % 13.65 % 17.99 % 27.32 % -19.89 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets 1.16 %(1) 1.17 % 1.22 % 1.22 % 1.23 % 1.24 %(1) Ratio of net investment income / (loss) to average net assets 1.09 %(1) 1.34 % 1.03 % 1.17 % 1.39 % 1.37 %(1) Portfolio turnover rate (3) 23.38 % 54.89 % 63.46 % 73.43 % 58.23 % 66.74 % Net assets, end of period (000’s) $ 6,574 $ 2,903 $ 875 $ 16 $ 5 $ 4 (1) Annualized. (2) Per share amounts are based on average shares outstanding. (3) Portfolio Turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (4) Total return calculations do not include any sales charges. (5) Commencement of operations. The accompanying notes are an integral part of the financial statements. 12 Summit Mutual Funds, Inc. – Apex Series EVERESTFUND SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 94.4% Consumer Discretionary - 12.9% CBS Corporation - Class B 41,474 $ 1,268,690 Gannett Co, Inc. 38,800 2,184,052 Home Depot, Inc. 53,500 1,965,590 Honda Motor Co. Ltd. - ADR 25,900 903,133 News Corp. - Class B 43,900 1,074,233 Sony Corp. - ADR 26,200 1,322,838 Time Warner, Inc. 67,600 1,333,072 Tribune Co. 70,500 2,263,755 Viacom, Inc. - Class B (a) 31,674 1,302,118 13,617,481 Consumer Staples - 6.2% Altria Group, Inc. 22,400 1,966,944 CVS Corp. 40,500 1,382,670 Unilever NV - ADR 55,700 1,627,554 Wal-Mart Stores, Inc. 33,600 1,577,520 6,554,688 Energy - 13.9% Chevron Corp. 32,406 2,396,748 ConocoPhillips 36,954 2,525,806 Devon Energy Corp. 37,100 2,568,062 Exxon Mobil Corp. 17,200 1,297,740 Nabors Industries Ltd. (a) 70,900 2,103,603 Royal Dutch Shell PLC - ADR 26,600 1,763,580 Spectra Energy Corp. 80,824 2,123,246 14,778,785 Financials - 23.7% AllianceBernstein Holding LP 22,000 1,947,000 The Allstate Corp. 23,000 1,381,380 Bank of America Corp. 39,792 2,030,188 The Bank of New York Co., Inc. 36,500 1,480,075 Berkshire Hathaway, Inc. (a) 245 891,800 Capital One Financial Corp. 29,000 2,188,340 Citigroup, Inc. 45,000 2,310,300 Countrywide Financial Corp. 33,200 1,116,848 Fifth Third Bancorp 42,300 1,636,587 Genworth Financial, Inc. - Class A 65,200 2,278,088 Hartford Financial Services Group, Inc. 10,900 1,041,822 JPMorgan Chase & Co. 31,464 1,522,228 Legg Mason, Inc. 21,500 2,025,515 Morgan Stanley 14,000 1,102,640 New York Community Bancorp, Inc. 60,700 1,067,713 Travelers Companies, Inc. 20,600 1,066,462 25,086,986 Health Care - 5.9% GlaxoSmithKline PLC - ADR 38,500 2,127,510 Pfizer, Inc. 78,800 1,990,488 UnitedHealth Group, Inc. 39,700 2,102,909 6,220,907 Industrials - 11.2% 3M Co. 25,900 1,979,537 Caterpillar, Inc. 16,900 1,132,807 FedEx Corp. 17,700 1,901,511 General Electric Co. 47,600 1,683,136 SHARES VALUE Industrials - 11.2% (Continued) Honeywell International, Inc. 33,800 $ 1,556,828 Ingersoll-Rand Co. Ltd. - Class A 37,900 1,643,723 Tyco International Ltd. 61,300 1,934,015 11,831,557 Materials - 3.7% The Dow Chemical Co. 23,500 1,077,710 EI Du Pont de Nemours & Co. 19,600 968,828 Newmont Mining Corp. 44,700 1,876,953 3,923,491 Technology - 6.3% Cisco Systems, Inc. (a) 44,500 1,136,085 International Business Machines Corp. 10,100 952,026 Motorola, Inc. 136,100 2,404,887 Nokia OYJ - ADR 94,800 2,172,816 6,665,814 Utilities - 10.6% AT&T, Inc. 47,100 1,857,153 Citizens Communications Co. 70,300 1,050,985 Dominion Resources, Inc. 12,200 1,082,994 Duke Energy Corporation 107,248 2,176,062 The Southern Co. 40,800 1,495,320 Sprint Nextel Corp. 82,100 1,556,616 Verizon Communications, Inc. 53,900 2,043,888 11,263,018 TOTAL COMMON STOCKS (Cost $86,701,102) 99,942,727 SHORT TERM INVESTMENTS - 5.9% Northern Institutional Diversified Assets Portfolio 6,233,679 6,233,679 TOTAL SHORT TERM INVESTMENTS (Cost $6,233,679) 6,233,679 Total Investments (Cost $92,934,781) (b) - 100.3% 106,176,406 Liabilities in Excess of Other Assets - (0.3)% (282,773 ) TOTAL NET ASSETS - 100.0% $ 105,893,633 ADR American Depository Receipt (a) Non-income producing security. (b) For federal income tax purposes, cost is $92,980,074 and gross unrealized appreciation and depreciation of securities as of March 31, 2007 was $14,701,180 and ($1,504,848), respectively, with a net appreciation / (depreciation) of $13,196,332. The accompanying notes are an integral part of the financial statements. 13 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS EVEREST FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 106,176,406 Receivables: Shares sold 39,808 Interest and dividends 159,225 Prepaid expenses and other 13,159 106,388,598 LIABILITIES Payables: Shares redeemed 395,028 Advisory fees 57,239 Administration fees 8,944 Fund accounting fees 7,590 Professional fees 11,853 12b-1 fees 1,968 Custodian fees 1,553 Directors’ fees 85 Other accrued expenses 10,705 494,965 NET ASSETS* Paid-in capital 89,623,066 Accumulated undistributed net investment income / (loss) 301,190 Accumulated net realized gain / (loss) on investments and futures contracts 2,727,752 Net unrealized appreciation / (depreciation) on investments 13,241,625 $ 105,893,633 Investments at cost $ 92,934,781 Shares authorized - Class I ($.10 par value) 20,000,000 Shares authorized - Class A ($.10 par value) 20,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $99,319,340 1,512,968 $ 65.65 Class A $6,574,293 101,042 $ 65.06 Class A maximum offering price per share (net asset value plus sales charge of 5.75% of offering price) $ 69.03 * FEDERAL TAX DATA AS OF SEPTEMBER 30, 2006 Undistributed ordinary income $ 2,302,296 Undistributed long-term gains $ 3,759,340 STATEMENT OF OPERATIONS For the six months ended March 31, 2007 (Unaudited) INVESTMENT INCOME Dividends $ 1,106,748 Foreign dividend taxes withheld (6,357 ) 1,100,391 EXPENSES Advisory fees 313,632 Administration fees 49,005 Transfer agent fees 20,497 Fund accounting fees 16,437 Professional fees 22,986 Directors’ fees 6,900 12b-1 fees - Class A 5,537 Custodian fees 3,524 Shareholder reporting fees 1,700 Other expenses 10,621 450,839 NET INVESTMENT INCOME / (LOSS) 649,552 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments 2,911,324 Net change in unrealized appreciation / (depreciation) on investments 5,158,292 NET REALIZED AND UNREALIZED GAIN / (LOSS) 8,069,616 NET INCREASE / (DECREASE) IN NET ASSETS FROM OPERATIONS $ 8,719,168 TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Fee Fee 0.64% 0.10% The accompanying notes are an integral part of the financial statements. 14 Summit Mutual Funds, Inc. – Apex Series EVERESTFUND FINANCIAL STATEMENTS STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Fiscal Year Ended March 31, Ended (Unaudited) September 30, 2007 2006 OPERATIONS Net investment income / (loss) $ 649,552 $ 1,152,406 Net realized gain / (loss) on investments 2,911,324 5,437,897 Net change in unrealized appreciation / (depreciation) on investments 5,158,292 4,330,169 8,719,168 10,920,472 DISTRIBUTIONS TO SHAREHOLDERS* Class I Net investment income (1,386,540 ) (696,479 ) Net realized gain on investments (4,945,799 ) (6,582,347 ) Class A Net investment income (42,835 ) (11,177 ) Net realized gain on investments (173,103 ) (117,031 ) (6,548,277 ) (7,407,034 ) FUND SHARE TRANSACTIONS Class I Proceeds from shares sold 16,095,563 12,448,983 Reinvestment of distributions 6,321,707 7,275,015 Payments for shares redeemed (5,555,568 ) (8,483,868 ) 16,861,702 11,240,130 Class A Proceeds from shares sold 3,869,836 1,919,862 Reinvestment of distributions 177,053 127,861 Payments for shares redeemed (471,579 ) (145,468 ) 3,575,310 1,902,255 NET INCREASE / (DECREASE) IN NET ASSETS 22,607,903 16,655,823 NET ASSETS Beginning of period 83,285,730 66,629,907 End of period $ 105,893,633 $ 83,285,730 ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ 301,190 $ 1,081,013 FUND SHARE TRANSACTIONS Class I Sold 240,450 205,063 Reinvestment of distributions 97,422 127,744 Redeemed (84,604 ) (141,309 ) Net increase / (decrease) from fund share transactions 253,268 191,498 FUND SHARE TRANSACTIONS Class A Sold 59,647 31,794 Reinvestment of distributions 2,751 2,261 Redeemed (7,244 ) (2,477 ) Net increase / (decrease) from fund share transactions 55,154 31,578 TOTAL COST OF PURCHASES OF: Common Stocks $ 31,723,400 $ 46,885,635 $ 31,723,400 $ 46,885,635 TOTAL PROCEEDS FROM SALES OF: Common Stocks $ 22,057,913 $ 38,920,524 $ 22,057,913 $ 38,920,524 *TAX CHARACTER OF DISTRIBUTIONS PAID Ordinary income $ 2,630,726 $ 707,656 Long-term capital gains 3,917,551 6,699,378 $ 6,548,277 $ 7,407,034 The accompanying notes are an integral part of the financial statements. 15 Summit Mutual Funds, Inc. – Apex Series BONDFUND SummitBond Fund Class I - Average Annual Total Return 1-Y ear 5-Year Since Inception 7.55% 5.75% 5.99% SummitBond Fund ClassA - Average Annual Total Return 1-Y ear 5-Year Since Inception 2.73% 4.57% 5.08% Past performance is not predictive of future results. Performance does not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemption of fund shares. Prior to February 1, 2007, Class A share performance is based on Class I performance, adjusted to reflect Class A sales charges and expenses. Fund Data Managers: Gary R. Rodmaker Michael J. Schultz D. Scott Keller Inception Date: April 3, 2000 Total Net Assets: $96.2 Million Number OfFixed IncomeHoldings: 153 Average Duration: 4.55 years Average Maturity: 13.4 years Weighted Average Maturity: 6.27 years Average Credit Quality: A1/A+ 30-day SEC Yield - Class I: 4.84% 30-day SEC Yield - Class A: 4.40% Quality Breakdown Sector Allocations (% of portfolio) AAA AA A BBB BB B CCC 40% 6% 11% 23% 12% 7% 1% 16 Summit Mutual Funds, Inc. – Apex Series BONDFUND Objective – Seeks a high level of current income, as is consistent with a reasonable investment risk, by investing primarily in long-term, fixed-income, investment-grade corporate bonds. Strategy – Under normal circumstances, the Bond Fund (the “Fund”) will invest at least 80% of the value of its assets in fixed income securities. Further, the Fund normally will invest at least 75% of the value of its assets in publicly-traded straight debt securities which have a rating within the four highest grades as rated by a national rating agency. Up to 25% of the portfolio may be invested in below investment grade debt securities or convertible debt securities. Managers’ Comments: The Summit Bond Fund Class I shares had a total return of 3.50% for the six-month period ending March 31, 2007 compared to a total return of 2.76% for the Lehman Brothers Aggregate Index (the “Index”). Most of the Fund’s favorable performance during the period is attributable to the Fund’s exposure to the high yield sector, which returned 7.05% (as measured by the Merrill Lynch High Yield Master II Index). The Fund maintained an approximate 13% exposure to high yield securities while the Index includes no exposure. High yield securities benefited from the market’s seemingly insatiable appetite for credit risk, as evidenced by average credit spreads (the premium that high yield bond issuers pay over risk-free Treasury Security rates) tightening by more than 0.50% during the period. The mortgage-backed sector also contributed positively to performance, led by agency mortgage-backed securities and non-agency CMOs. This sector’s strong performance was tempered somewhat by higher defaults and delinquencies in the subprime mortgage market, which negatively impacted securities secured by home equity loans. Investment grade corporate securities contributed only modestly to outperformance during the period, with average credit spreads remaining essentially unchanged during the period. The market’s lack of consensus on the direction of the economy is best highlighted by the fluctuation in the yield on ten-year U.S. Treasury Securities. Despite just a 0.02% net increase in these yields in the six months ending March 31, 2007, the range during the period was almost 0.50%. Investors remain divided over whether the Federal Reserve Bank’s (Fed) next move will be to increase or decrease its target short-term interest rates. Those predicting an increase cite inflation numbers that exceed the Fed’s comfort zone. Those banking on a rate cut point to the drag on economic growth from the weak housing market and slowing business investment. For their part, the Fed remains solidly on the fence, perhaps indicating that no change in rates is imminent. With the Fed on hold, demand for credit risk has been abundant. This is particularly true for bonds at the lower end of the credit quality spectrum. Surprisingly, this increased demand for risk has occurred during a period of heightened event risk. Leveraged buyout activity continues to set records. Companies are also engaging in other shareholder-friendly activities (e.g. stock repurchases and dividend increases) that are slowly eroding credit quality by effectively transferring value from bondholders to shareholders. Although overall corporate earnings have been very strong, we believe that corporate credit quality has plateaued, and in some cases is beginning to deteriorate. Companies have taken advantage of extremely favorable credit conditions, namely low interest rates and narrow credit spreads, by increasing debt without a prohibitive increase in financing costs. Given the backdrop of a slowing economy, slower corporate earnings growth, relatively tight credit spreads, and heightened event risk, we are beginning to reduce the Fund’s long-standing overweight to corporate credit. We will continue to be very selective, favoring those companies committed to maintaining or improving their credit quality. We will continue to increase exposure to bonds with protective covenant language that either limits the amount of debt that the company may incur or allows us to “put” the bonds back to the company in the event of a change in control of the company. We believe this strategy will serve investors well in volatile periods. 17 Summit Mutual Funds, Inc. – Apex Series FINANCIAL HIGHLIGHTS BOND FUND FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Share amounts and net asset values have been adjusted as a result of the 1-for-5 reverse stock split on February 15, 2002. Class I For the Six Months Ended March 31, (Unaudited) Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 49.88 $ 50.18 $ 51.40 $ 51.73 $ 50.35 $ 51.45 INVESTMENT ACTIVITIES: Net investment income / (loss) 1.28 2.59 2.47 2.44 3.34 3.10 Net realized and unrealized gains / (losses) 0.43 0.43 (0.44 ) (1.15 ) 0.06 1.12 (0.98 ) Total from Investment Activities 1.71 2.15 1.32 2.50 4.46 2.12 DISTRIBUTIONS: Net investment income (1.48 ) (2.45 ) (2.54 ) (2.83 ) (3.08 ) (3.13 ) Net realized gains — (0.09 ) Total Distributions (1.48 ) (2.45 ) (2.54 ) (2.83 ) (3.08 ) (3.22 ) Net asset value, end of period $ 50.11 $ 49.88 $ 50.18 $ 51.40 $ 51.73 $ 50.35 Total return 3.50 % 4.46 % 2.64 % 5.05 % 9.22 % 4.29 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets 0.74 %(1) 0.71 % 0.74 % 0.72 % 0.69 % 0.71 % Ratio of net investment income / (loss) to average net assets 5.07 %(1) 5.17 % 4.82 % 4.82 % 6.53 % 6.17 % Portfolio turnover rate(3) 45.38 % 62.28 % 46.97 % 79.28 % 125.15 % 51.52 % Net assets, end of period (000’s) $ 96,116 $ 94,666 $ 97,119 $ 92,148 $ 91,745 $ 103,505 Class A Period from February 1, 2007(2) to March 31, (Unaudited) 2007 Net asset value, beginning of period $ 49.75 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.30 Net realized and unrealized gains / (losses) 0.41 Total from Investment Activities 0.71 DISTRIBUTIONS: Net investment income (0.16 ) Total Distributions (0.16 ) Net asset value, end of period $ 50.30 Total return(4) 1.43 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets 0.99 %(1) Ratio of net investment income / (loss) to average net assets 4.82 %(1) Portfolio turnover rate(3) 45.38 % Net assets, end of period (000’s) $ 46 (1) Annualized. (2) Commencement of operations. (3) Portfolio Turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (4) Total return calculations do not include any sales charges. The accompanying notes are an integral part of the financial statements. 18 Summit Mutual Funds, Inc. – Apex Series BONDFUND SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 0.2% Consumer Discretionary - 0.1% Avado Brands, Inc. (a) (g )(i) 4,803 $ 57,636 Intermet Corp. (a) (g) 4,772 28,634 86,270 Energy - 0.1% Elk Horn Coal Co. LLC (a) (i) 196,350 91,460 TOTAL COMMON STOCKS (Cost $258,107) 177,730 PREFERRED STOCKS - 0.4% Consumer Discretionary - 0.4% ION Media Networks, Inc. 14.25% Payment-in-Kind Dividend 43 341,151 TOTAL PREFERRED STOCKS (Cost $290,025) 341,151 PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES - 2.1% America West Airlines, Inc. - AMBAC Insured Series 2001-1, 7.100%, 10/02/2022 $ 601,380 $ 638,967 Asset Backed Funding Certificates Series 2005-AQ1, 5.240%, 11/25/2034 400,000 381,117 Centex Home Equity Series 2001-B, 7.360%, 07/25/2032 144,437 143,870 JET Equipment Trust Series 1995-B, 7.630%, 02/15/2015 (b) (h) (i) 423,708 302,460 Residential Asset Mortgage Products, Inc. Series 2003-RZ3, 4.120%, 06/25/2033 233,196 228,519 Stingray Pass-Through Trust Series 2005, 5.902%, 01/12/2015 (b) 400,000 374,000 TOTAL ASSET BACKED SECURITIES (Cost $2,125,152) 2,068,933 CORPORATE BONDS - 43.9% Consumer Discretionary - 7.1% Cox Communications, Inc. 5.450%, 12/15/2014 1,139,000 1,125,141 DaimlerChrysler North America Holding Corp. 6.500%, 11/15/2013 (e) 750,000 789,876 Echostar DBS Corporation 6.625%, 10/01/2014 (e) 375,000 377,344 General Motors Corp. 7.700%, 04/15/2016 (e) 150,000 139,500 Home Depot, Inc. 5.250%, 12/16/2013 350,000 347,578 Idearc, Inc. 8.000%, 11/15/2016 (b) 300,000 308,625 Intcomex, Inc. 11.750%, 01/15/2011 375,000 379,687 MDC Holdings, Inc. 5.500%, 05/15/2013 350,000 330,227 Mohawk Industries, Inc. 6.125%, 01/15/2016 (e) 575,000 577,064 NVR, Inc. 5.000%, 06/15/2010 (e) 490,000 484,275 R.H. Donnelley Corp. 6.875%, 01/15/2013 375,000 364,687 PRINCIPAL AMOUNT VALUE Consumer Discretionary - 7.1% (Continued) Radio One, Inc. 8.875%, 07/01/2011 (e) $ 93,000 $ 95,906 TCI Communications, Inc. 8.750%, 08/01/2015 1,010,000 1,208,842 Yankee Acquisition Corp. 9.750%, 02/15/2017 (b) (e) 300,000 303,750 6,832,502 Consumer Staples - 0.6% Constellation Brands, Inc. 7.250%, 09/01/2016 (e) 375,000 379,687 Del Monte Corp. 6.750%, 02/15/2015 (e) 188,000 185,885 565,572 Energy - 4.8% Canadian Oil Sands Ltd. 5.800%, 08/15/2013 (b) 700,000 702,526 Chesapeake Energy Corp. 7.625%, 07/15/2013 (e) 125,000 132,812 6.625%, 01/15/2016 (e) 375,000 377,812 Complete Production Services 8.000%, 12/15/2016 (b) (e) 375,000 384,375 Elk Horn Coal Co. LLC Class A - 6.500%, 01/01/2014 (i) 31,797 31,797 Class B - 6.500%, 01/01/2014 Payment-in-Kind Interest(i) 18,669 18,669 Nexen, Inc. 5.875%, 03/10/2035 100,000 93,807 Northwest Pipeline Corp. 8.125%, 03/01/2010 187,000 194,598 Peabody Energy Corp. 7.375%, 11/01/2016 (e) 200,000 210,500 Pemex Project Funding Master Trust 8.000%, 11/15/2011 (c) (e) 750,000 828,750 Plains All American Pipeline LP 4.750%, 08/15/2009 750,000 740,253 Range Resources Corp. 7.375%, 07/15/2013 175,000 178,719 7.500%, 05/15/2016 (e) 125,000 128,750 SemGroup LP 8.750%, 11/15/2015 (b) (e) 187,000 189,805 Tesoro Corp. 6.625%, 11/01/2015 (e) 375,000 379,688 4,592,861 Financials - 16.1% American Express Co. 6.800%, 09/01/2066 (c) (e) 770,000 820,006 AXA SA 5.362%, 02/06/2049 (c) (j) 1,050,000 908,744 Capital One Financial Corp. 5.700%, 09/15/2011 770,000 777,805 Colonial Realty LP 6.050%, 09/01/2016 770,000 786,170 ConocoPhillips Canada Funding Co. 5.300%, 04/15/2012 (e) 770,000 777,082 Ford Motor Credit Co. 5.800%, 01/12/2009 281,000 275,646 8.110%, 01/13/2012 (c) (e) 187,000 182,797 8.000%, 12/15/2016 94,000 90,451 The accompanying notes are an integral part of the financial statements. 19 Summit Mutual Funds, Inc. – Apex Series SCHEDULE OF INVESTMENTS BOND FUND PRINCIPAL AMOUNT VALUE Financials - 16.1% (Continued) Genworth Financial, Inc. 6.150%, 11/15/2066 (c) $ 500,000 $ 492,492 Health Care Property Investors, Inc. 5.650%, 12/15/2013 770,000 764,782 Health Care REIT, Inc. 8.000%, 09/12/2012 750,000 830,126 Host Marriott LP 6.750%, 06/01/2016 375,000 377,813 iStar Financial, Inc. 5.950%, 10/15/2013 770,000 779,399 Landsbanki Islands HF 6.100%, 08/25/2011 (b) (e) 770,000 790,199 Lincoln National Corp. 6.050%, 04/20/2017 (c) 760,000 742,678 Nationwide Health Properties, Inc. 6.000%, 05/20/2015 700,000 697,719 North Front Pass-through Trust 5.810%, 12/15/2024 (b) (c) 1,050,000 1,037,737 NXP BV/NXP Funding LLC 7.875%, 10/15/2014 (b) (e) 175,000 180,688 Prime Property Fund, Inc. 5.500%, 01/15/2014 (b) 500,000 502,443 R.H. Donnelley Finance Corp. I 10.875%, 12/15/2012 (b) 187,000 201,960 Rabobank Capital Funding Trust II 5.260%, 12/29/2049 (b) (c) (j) 750,000 729,713 Swiss Re Capital I 6.854%, 05/29/2049 (b) (c) (e) (j) 750,000 774,798 Vale Overseas Ltd. 6.250%, 01/23/2017 750,000 764,218 Ventas Realty LP 7.125%, 06/01/2015 113,000 118,367 WMC Finance USA (e) 5.125%, 05/15/2013 750,000 743,177 Xstrata Finance Canada Ltd. 5.800%, 11/15/2016 (b) 350,000 351,510 15,498,520 Health Care - 0.3% DaVita, Inc. 7.250%, 03/15/2015 (e) 94,000 95,058 Genesis Healthcare Corp. 8.000%, 10/15/2013 188,000 199,750 294,808 Industrials - 3.7% American Railcar Industries, Inc. 7.500%, 03/01/2014 (b) (e) 75,000 77,062 Ametek, Inc. 7.200%, 07/15/2008 750,000 762,682 Aramark Corp. 8.500%, 02/01/2015 (b) 300,000 312,000 Caterpillar, Inc. 5.700%, 08/15/2016 (e) 770,000 785,613 DRS Technologies, Inc. 7.625%, 02/01/2018 93,000 96,720 Joy Global, Inc. 6.000%, 11/15/2016 (e) 750,000 755,382 PRINCIPAL AMOUNT VALUE Industrials - 3.7% (Continued) Raytheon Co. 5.500%, 11/15/2012 $ 770,000 $ 783,323 3,572,782 Information Technology - 1.1% Intuit, Inc. 5.750%, 03/15/2017 770,000 759,657 Iron Mountain, Inc. 8.750%, 07/15/2018 (e) 75,000 80,625 Western Union Co. 5.930%, 10/01/2016 250,000 250,537 1,090,819 Materials - 3.9% Boise Cascade LLC 8.235%, 10/15/2012 (c) 93,000 93,349 Consol Energy, Inc. 7.875%, 03/01/2012 60,000 63,900 Freeport-McMoRan Copper & Gold, Inc. 8.375%, 04/01/2017 300,000 324,375 Georgia-Pacific Corp. 7.125%, 01/15/2017 (b) 375,000 375,937 Lubrizol Corp. 7.250%, 06/15/2025 700,000 746,153 Lyondell Chemical Co. 8.250%, 09/15/2016 375,000 401,250 Reichhold Industries, Inc. 9.000%, 08/15/2014 (b) 375,000 384,375 Reliance Steel & Aluminum Co. 6.850%, 11/15/2036 (b) 770,000 767,989 Smurfit-Stone Container Corp. 8.000%, 03/15/2017 (b) 300,000 293,250 Warnaco, Inc. 8.875%, 06/15/2013 300,000 318,375 3,768,953 Telecommunication Services - 2.9% America Movil SAB de CV 5.500%, 03/01/2014 (e) 750,000 741,910 Citizens Communications Co. 6.250%, 01/15/2013 (e) 375,000 372,188 Qwest Communications International, Inc. 7.500%, 02/15/2014 (c) 375,000 386,250 Telefonica Emisones SAU 6.421%, 06/20/2016 770,000 803,667 TELUS Corp. 8.000%, 06/01/2011 450,000 492,851 2,796,866 Utilities - 3.4% The AES Corp. 9.375%, 09/15/2010 375,000 407,812 Calpine Corp. 9.875%, 12/01/2011 (b) (e) (h) 375,000 411,563 Edison Mission Energy 7.500%, 06/15/2013 (e) 375,000 387,188 Exelon Corp. 6.750%, 05/01/2011 770,000 802,134 FPL Group Capital, Inc. 6.350%, 10/01/2066 (c) 770,000 775,992 The accompanying notes are an integral part of the financial statements. 20 Summit Mutual Funds, Inc. – Apex Series BONDFUND SCHEDULE OF INVESTMENTS PRINCIPAL AMOUNT VALUE Utilities - 3.4% (Continued) Kern River Funding Corp. 6.676%, 07/31/2016 (b) $ 112,549 $ 119,049 LCI International, Inc. 7.250%, 06/15/2007 188,000 188,470 Nevada Power Co. 6.500%, 04/15/2012 94,000 97,792 Sierra Pacific Power Co. 6.250%, 04/15/2012 94,000 96,897 3,286,897 TOTAL CORPORATE BONDS (Cost $41,905,053) 42,300,580 MORTGAGE BACKED SECURITIES - 32.1% Banc of America Alternative Loan Trust Series 2003-5, 5.000%, 07/25/2018 527,262 486,334 Series 2003-8, 4.750%, 10/25/2018 570,877 520,092 Banc of America Funding Corp. Series 2004-4, 4.686%, 10/25/2019 261,948 245,900 Series 2003-2, 6.379%, 06/25/2032 606,970 617,595 Banc of America Mortgage Securities Series 2003-10, 5.000%, 01/25/2019 (b) 451,386 437,140 Series 2004-3, 4.875%, 04/25/2019 168,183 157,119 Series 2004-7, 4.797%, 08/25/2019 362,008 344,663 Series 2005-6, 5.000%, 07/25/2020 364,757 354,859 Series 2003-5, 7.500%, 02/25/2031 404,542 432,588 Series 2003-8, 5.500%, 11/25/2033 155,335 154,791 Series 2004-4, 5.423%, 05/25/2034 1,023,875 976,166 Series 2004-6, 5.500%, 07/25/2034 700,504 696,223 Cendant Mortgage Corporation Series 2002-11P, 5.502%, 12/25/2032 (b) 81,662 79,036 Chase Commercial Mortgage Securities Corp. Series 97-2, 6.600%, 12/19/2029 1,982,000 1,992,188 Chase Mortgage Finance Corporation Series 2002-S8, 5.466%, 08/25/2029 (b) 235,959 232,150 Citicorp Mortgage Securities, Inc. Series 2003-10 A1, 4.500%, 11/25/2018 1,970,601 1,898,242 Series 2003-2 B4, 5.628%, 02/25/2033 (b) 1,369,070 1,240,568 Citigroup Mortgage Loan Trust, Inc. Series 2005-5, 5.608%, 08/25/2035 295,694 274,022 Credit Suisse Mortgage Capital Corporation Series 2006-4, 5.745%, 05/25/2036 733,733 709,749 Fannie Mae Pool Pool #254190, 5.500%, 02/01/2009 543,155 546,146 Pool #254273, 5.000%, 03/01/2009 417,356 417,432 Pool #254340, 5.500%, 05/01/2012 308,713 309,917 Pool #545015, 6.000%, 06/01/2016 418,202 425,725 Pool #727360, 5.500%, 08/01/2018 2,119,510 2,129,173 Pool #481582, 6.500%, 02/01/2029 147,114 151,788 Series 2002-48B, 6.500%, 10/25/2031 1,698,001 1,708,278 First Horizon Alternative Mortgage Securities Series 2005-FA11, 5.730%, 02/25/2036 445,482 410,941 Freddie Mac (Gold) Pool Pool #M8-0866, 5.000%, 11/01/2010 746,935 746,746 Pool #E9-1818, 5.000%, 10/01/2017 2,705,761 2,676,623 Pool #E9-6460, 5.000%, 05/01/2018 362,585 358,497 Pool #E9-9160, 4.500%, 09/01/2018 2,439,248 2,368,002 Pool #C7-6658, 5.000%, 02/01/2033 299,899 290,597 PRINCIPAL AMOUNT VALUE MORTGAGE BACKED SECURITIES - 32.1% (Continued) Ginnie Mae I Pool Pool #446760X, 6.500%, 10/15/2028 $ 203,825 $ 209,906 GMAC Mortgage Corp Loan Trust Series 2003-J3, 5.000%, 05/25/2018 (b) 240,204 216,947 Series 2004-J1, 5.250%, 04/25/2034 337,291 335,432 MASTR Asset Securitization Trust Series 2003-9, 5.500%, 10/25/2033 180,683 179,955 MASTR Seasoned Securities Trust Series 2004-1, 6.236%, 08/25/2017 463,252 469,282 Series 2004-1, 6.500%, 08/25/2032 820,503 827,869 Morgan Stanley Mortgage Loan Trust Series 2004-1, 5.170%, 11/25/2033 489,814 460,680 Residential Accredit Loans, Inc. Series 2002-QS16, 5.750%, 10/25/2017 505,023 497,117 Residential Asset Securitization Trust Series 2003-A12 Class B2, 5.000%, 11/25/2018 206,729 199,423 Series 2003-A12 Class B3, 5.000%, 11/25/2018 275,115 254,164 Residential Funding Mortgage Securities I Series 2004-S3, 4.750%, 03/25/2019 291,111 271,104 Salomon Brothers Mortgage Securities VII Series 2003-HYB1, 4.114%, 09/25/2033 475,294 464,040 Structured Asset Securities Corp. Series 2003-20, 5.390%, 07/25/2033 668,254 638,722 Washington Mutual MSC Mortgage Pass-Through CTFS Series 2003-MS6, 5.966%, 03/25/2033 640,156 633,706 Wells Fargo Mortgage Backed Securities Trust Series 2005-4, 5.500%, 04/25/2035 878,225 805,859 TOTAL MORTGAGE BACKED SECURITIES (Cost $31,345,318) 30,853,496 U.S. TREASURY OBLIGATIONS - 19.6% U.S. Treasury Notes 3.125%, 04/15/2009 (e) 2,900,000 2,817,191 3.875%, 07/15/2010 (e) 2,300,000 2,255,886 5.000%, 08/15/2011 (e) 1,075,000 1,095,828 4.000%, 11/15/2012 (e) 4,150,000 4,041,062 3.875%, 02/15/2013 (e) 3,425,000 3,308,201 4.250%, 11/15/2014 (e) 2,450,000 2,391,813 4.875%, 08/15/2016 (e) 2,870,000 2,915,515 TOTAL U.S. TREASURY OBLIGATIONS (Cost $18,958,676) 18,825,496 The accompanying notes are an integral part of the financial statements. 21 Summit Mutual Funds, Inc. – Apex Series SCHEDULE OF INVESTMENTS BOND FUND SHARES VALUE SHORT TERM INVESTMENTS- 1.1% Money Market Fund - 1.1% Northern Institutional Diversified Assets Portfolio 1,035,052 $ 1,035,052 TOTAL SHORT TERM INVESTMENTS (Cost $1,035,052) 1,035,052 Total Investments (Cost $95,917,383) (d) - 99.4% 95,602,438 Northern Institutional Liquid Assets Portfolio (f) - 30.2% 29,032,956 Liabilities in Excess of Other Assets - (29.6)% (28,473,142 ) TOTAL NET ASSETS - 100.0% $ 96,162,252 (a) Non-income producing security. (b) Security exempt from registration under the Securities Act of 1933. These securities may be resold in transactions exempt under Rule 144A of the Securities Act of 1933, normally to qualified institutional buyers. (c) Variable rate security. (d) For federal income tax purposes, cost is $95,917,383 and gross unrealized appreciation and depreciation of securities as of March 31, 2007 was $946,268 and ($1,261,213), respectively, with a net appreciation / (depreciation) of ($314,945). (e) All or a portion of the security is out on loan. (f) This security was purchased with cash collateral held from securities lending. The market values of the securities on loan, thecollateral purchased with cash, and the noncash collateral accepted are $28,019,194, $29,032,956, and $0, respectively. (g) Security is considered illiquid. The aggregate value of such securities is $86,270 or 0.1% of total net assets. (h) Security in default. (i) Valued in good faith under procedures adopted by the Board of Directors. (j) Perpetual. The accompanying notes are an integral part of the financial statements. 22 Summit Mutual Funds, Inc. – Apex Series BONDFUND FINANCIAL STATEMENTS STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 95,602,438 Collateral for securities loaned, at fair value 29,032,956 Receivables: Shares sold 2,014 Interest and dividends 1,074,377 Prepaid expenses and other 28,886 125,740,671 LIABILITIES Payables: Payable upon return of securities loaned 29,032,956 Shared redeemed 464,300 Advisory fees 38,958 Fund accounting fees 10,373 Professional fees 10,355 Administration fees 8,289 Custodian fees 2,340 Directors’ fees 416 12b-1 fees 14 Other accrued expenses 10,418 29,578,419 NET ASSETS* Paid-in capital 96,798,339 Accumulated undistributed net investment income / (loss) 303,369 Accumulated net realized gain / (loss) on investments (624,511 ) Net unrealized appreciation / (depreciation) on investments (314,945 ) $ 96,162,252 Investments at cost $ 95,917,383 Shares authorized - Class I ($.10 par value) 20,000,000 Shares authorized - Class A ($.10 par value) 20,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $96,116,491 1,917,974 $ 50.11 Class A $45,761 910 $ 50.30 ** Class A maximum offering price per share (net asset value plus sales charge of 4.25% of offering price) $ 52.53 * FEDERAL TAX DATA AS OF SEPTEMBER 30, 2006 Undistributed ordinary income $ 683,873 Post October Capital Loss Carryforward $ (414,613) Capital Loss Carryforward Expiring September 30: 2011 2014 $(251,589) $(141,901) ** Net Asset Value does not recalculate due to fractional shares outstanding. STATEMENT OF OPERATIONS For the six months ended March 31, 2007 (Unaudited) INVESTMENT INCOME Interest $ 2,697,475 Dividends 36,217 Other income 5,550 2,739,242 EXPENSES Advisory fees 221,645 Administration fees 47,158 Fund accounting fees 20,993 Professional fees 19,886 Transfer agent fees 14,336 Directors’ fees 6,621 Custodian fees 4,906 Shareholder reporting fees 2,640 12b-1 fees - Class A 14 Other expenses 11,059 349,258 NET INVESTMENT INCOME / (LOSS) 2,389,984 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments 183,723 Net change in unrealized appreciation / (depreciation) on investments 639,352 NET REALIZED AND UNREALIZED GAIN / (LOSS) 823,075 NET INCREASE / (DECREASE) IN NET ASSETS FROM OPERATIONS $ 3,213,059 TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Fee Fee 0.47% 0.10% The accompanying notes are an integral part of the financial statements. 23 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS BOND FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Fiscal Year Ended March 31, Ended (Unaudited) September 30, 2007 2006 OPERATIONS Net investment income / (loss) $ 2,389,984 $ 4,950,633 Net realized gain / (loss) on investments 183,723 (425,015 ) Net change in unrealized appreciation / (depreciation) on investments 639,352 (413,765 ) 3,213,059 4,111,853 DISTRIBUTIONS TO SHAREHOLDERS* Class I Net investment income (2,770,346 ) (4,706,848 ) Class A(1) Net investment income (142 ) — (2,770,488 ) (4,706,848 ) FUND SHARE TRANSACTIONS Class I Proceeds from shares sold 8,782,404 9,432,367 Reinvestment of distributions 2,770,196 4,706,848 Payments for shares redeemed (10,544,711 ) (15,996,559 ) 1,007,889 (1,857,344 ) FUND SHARE TRANSACTIONS Class A(1) Proceeds from shares sold 45,400 — Reinvestment of distributions 16 — Payments for shares redeemed — — 45,416 — NET INCREASE / (DECREASE) IN NET ASSETS 1,495,876 (2,452,339 ) NET ASSETS Beginning of period 94,666,376 97,118,715 End of period $ 96,162,252 $ 94,666,376 ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ 303,369 $ 683,873 FUND SHARE TRANSACTIONS Class I Sold 175,444 191,336 Reinvestment of distributions 55,672 95,940 Redeemed (210,858 ) (324,884 ) Net increase / (decrease) from fund share transactions 20,258 37,608 FUND SHARE TRANSACTIONS Class A(1) Sold 910 — Reinvestment of distributions — — Redeemed — — Net increase / (decrease) from fund share transactions 910 — TOTAL COST OF PURCHASES OF: Preferred and Common Stocks $ 87,400 $ 6,285,962 U.S. Government Securities 15,997,744 11,734,377 Corporate Bonds 28,114,554 39,888,595 $ 44,199,698 $ 57,908,934 TOTAL PROCEEDS FROM SALES OF: Preferred and Common Stocks $ 420,415 $ 1,070,073 U.S. Government Securities 10,556,360 18,668,373 Corporate Bonds 31,016,307 39,044,556 $ 41,993,082 $ 58,783,002 *TAX CHARACTER OF DISTRIBUTIONS PAID Ordinary income $ 2,770,488 $ 4,076,848 $ 2,770,488 $ 4,076,848 (1) Class A shares have been offered since February 1, 2007. The accompanying notes are an integral part of the financial statements. 24 Summit Mutual Funds, Inc. – Apex Series SHORT-TERM GOVERNMENT FUND SummitShort-term GovernmentFund Class I - Average Annual Total Return 1-Y ear 5-Year Since Inception 4.71% 3.08% 4.23% SummitShort-term Government Fund ClassA - Average Annual Total Return 1-Y ear 5-Year Since Inception 1.34% 2.21% 3.52% Past performance is not predictive of future results. Performance does not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemption of fund shares. Prior to February 1, 2007, Class A share performance is based on Class I performance, adjusted to reflect Class A sales charges and expenses. Absent limitation of expenses during certain of the periods shown, performance would have been lower. Fund Data Sector Allocations Manager: Inception Date: Total Net Assets: Number Of Fixed Income Holdings: Average Duration: Average Maturity: Average Credit Quality: 30-day SEC Yield - Class I: 30-day SEC Yield - Class A: Michael J. Schultz April 3, 2000 $26.9 Million 28 1.32 years 2.37 years GOV/AGN 4.37% 4.01% 25 Summit Mutual Funds, Inc. – Apex Series SHORT-TERM GOVERNMENT FUND Objective – Seeks to provide a high level of current income and preservation of capital by investing 100% of its total assets in bonds issued by the U.S. government or its agencies or instrumentalities. Strategy – Under normal market conditions, the Short-term Government Fund (the “Fund”) will invest 100% of the value of its assets in bonds issued by the U.S. government or its agencies or instrumentalities. Manager’s Comments: Summit Short-term Government Fund’s Class I shares had a total return of 2.38% (after waivers and reimbursements) for the six month period ended March 31, 2007, compared to a total return of 2.35% for the Citicorp 1-5 Year Treasury Index (the “Index”), formerly known as Salomon 1-5 Year Treasury Index. Turmoil in the subprime mortgage and stock markets caused increased volatility in the fixed income markets during the first quarter of 2007. The Federal Reserve Bank (Fed) left its target short-term interest rate unchanged at 5.25% but removed the tightening bias in a move to increase flexibility. Recent Fed statements maintain a concern that the core inflation rate remains at an uncomfortable level that is partially offset by a slightly weaker economic outlook. The result was a major change in the shape of the yield curve during the period, with a rally led by the 2 year sector. For the first time in months, the yield curve was positively sloped from the 2 year to the 30 year while still remaining inverted from Fed Funds to longer maturities. The fixed income market remains range bound due to the conflicting economic messages, with the Fed seemingly content to maintain the status quo. The current uncertain economic conditions continue to warrant a conservative, defensive investment approach for the fixed income market. The Fund remains positioned for stable to marginally higher interest rates but will look to lengthen maturities as conditions warrant. The Fund’s outperformance of the Index was primarily a result of favorable asset allocation.During the period, the Fund’s exposure to mortgage-backed securities provided the largest incremental return. The Fund’s holdings in this sector included mainly shorter maturity securities that are not as sensitive to changing interest rates. Exposure to floating rate securities contributed positively to the Fund’s performance as a result of higher interest income resulting from the inverted yield curve. The Treasury inflation protected and callable Agency sectors also contributed to positive performance. The negative factors were the Fund’s overweight in the 0-3 year Treasury sector and the underweight in the 3-5 year Treasury sector. 26 Summit Mutual Funds, Inc. – Apex Series SHORT-TERM GOVERNMENTFUND FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Share amounts and net asset values have been adjusted as a result of the 1-for-5 reverse stock split on February 15, 2002. Class I For the Six Months Ended March 31, (Unaudited) Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 51.10 $ 51.05 $ 51.84 $ 52.56 $ 53.48 $ 53.10 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.99 1.84 1.41 1.30 1.37 1.74 Net realized and unrealized gains / (losses) 0.21 (0.05 ) (0.78 ) (0.87 ) (0.42 ) 1.18 Total from Investment Activities 1.20 1.79 0.63 0.43 0.95 2.92 DISTRIBUTIONS: Net investment income (1.06 ) (1.74 ) (1.42 ) (1.15 ) (1.58 ) (1.79 ) Net realized gains — (0.29 ) (0.75 ) Total Distributions (1.06 ) (1.74 ) (1.42 ) (1.15 ) (1.87 ) (2.54 ) Net asset value, end of period $ 51.24 $ 51.10 $ 51.05 $ 51.84 $ 52.56 $ 53.48 Total return 2.38 % 3.58 % 1.24 % 0.83 % 1.81 % 5.72 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets—net(2) 0.73 %(3) 0.73 % 0.73 % 0.73 % 0.73 % 0.73 % Ratio of expenses to average net assets—gross 0.95 %(3) 0.84 % 0.88 % 0.85 % 0.81 % 0.97 % Ratio of net investment income / (loss) to average net assets 3.82 % 3.55 % 2.59 % 2.16 % 2.00 % 3.55 % Portfolio turnover rate(4) 17.16 % 41.95 % 15.98 % 32.31 % 55.57 % 64.75 % Net assets, end of period (000’s) $ 26,863 $ 28,013 $ 28,368 $ 28,981 $ 31,664 $ 25,646 Class A Period from February 1, 2007(1) to March 31, (Unaudited) 2007 Net asset value, beginning of period $ 50.99 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.29 Net realized and unrealized gains / (losses) 0.24 Total from Investment Activities 0.53 DISTRIBUTIONS: Net investment income (0.13 ) Net realized gains — Total Distributions (0.13 ) Net asset value, end of period $ 51.39 Total return(5) 1.05 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets - net (2) 0.98 %(3) Ratio of expenses to average net assets -gross 1.20 %(3) Ratio of net investment income / (loss) to average net assets 3.57 % Portfolio turnover rate(4) 17.16 % Net assets, end of period (000’s) $ 5 (1) Commencement of operations. (2) Net expenses represent gross expenses reduced by fees waived and/or reimbursed by the Adviser. (3) Annualized. (4) Portfolio Turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (5) Total return calculations do not include any sales charges. The accompanying notes are an integral part of the financial statements. 27 Summit Mutual Funds, Inc. – Apex Series SCHEDULE OF INVESTMENTS SHORT-TERM GOVERNMENTFUND MARCH 31, 2007 (Unaudited) PRINCIPAL AMOUNT VALUE MORTGAGE BACKED SECURITIES - 40.6% Fannie Mae Pool #254177, 5.000%, 12/01/2008 $ 152,720 $ 152,219 Pool #254187, 5.000%, 01/01/2009 284,603 283,670 Pool #254227, 5.000%, 02/01/2009 96,687 96,704 Pool #254340, 5.500%, 05/01/2012 222,960 223,829 Series 2003-122, 4.000%, 05/25/2016 760,873 751,146 Pool #546478, 7.000%, 12/01/2029 627,058 653,773 Pool #576455, 6.498%, 03/01/2031 138,679 141,129 Pool #653686, 5.041%, 08/01/2032 428,870 439,721 Freddie Mac Series 2742, 4.000%, 09/15/2012 406,127 403,532 Series 2639, 4.000%, 10/15/2016 1,368,104 1,330,978 Series 2858, 4.000%, 03/15/2020 268,536 266,537 Series 2557, 4.500%, 01/15/2026 251,621 249,329 Series 2534, 5.750%, 09/15/2030 105,710 105,736 Series 2550, 5.700%, 11/15/2032 680,624 687,341 Series 2877, 5.750%, 10/15/2034 703,048 701,890 Series 2950, 5.650%, 03/15/2035 1,519,235 1,522,818 Series 3003, 5.600%, 07/15/2035 2,362,436 2,363,990 Freddie Mac (Gold) Pool Pool #M9-0805, 4.500%, 04/01/2008 195,250 193,766 Pool #E9-6460, 5.000%, 05/01/2018 338,413 334,598 TOTAL MORTGAGE BACKED SECURITIES (Cost $10,920,486) 10,902,706 U.S. GOVERNMENT AGENCY ISSUES - 7.4% Federal Home Loan Bank 3.700%, 12/24/2007 2,000,000 1,979,086 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,000,000) 1,979,086 U.S. TREASURY OBLIGATIONS - 49.5% U.S. Treasury Notes 3.875%, 07/31/2007 (d) 2,000,000 1,992,266 3.625%, 01/15/2008 (c) (d) 1,879,200 1,907,901 4.625%, 02/29/2008 (d) 2,000,000 1,994,532 4.875%, 08/31/2008 500,000 500,605 3.000%, 02/15/2009 (d) 2,000,000 1,941,484 4.875%, 08/15/2009 (d) 2,000,000 2,012,968 3.875%, 09/15/2010 (d) 2,000,000 1,958,672 4.625%, 10/31/2011 (d) 1,000,000 1,003,281 TOTAL U.S. TREASURY OBLIGATIONS (Cost $13,404,350) 13,311,709 SHARES VALUE SHORT TERM INVESTMENTS - 2.4% Money Market Funds - 2.4% Northern Institutional Government Select Portfolio 640,196 $ 640,196 TOTAL SHORT TERM INVESTMENTS (Cost $640,196) 640,196 Total Investments (Cost $26,965,032) (a) - 99.9% 26,833,697 Northern Institutional Liquid Assets Portfolio (b) - 19.1% 5,144,396 Liabilities in Excess of Other Assets - (19.0)% (5,110,191 ) TOTAL NET ASSETS - 100.0% $ 26,867,902 (a) For federal income tax purposes, cost is $26,965,032 and gross unrealized appreciation and depreciation of securities as of March 31, 2007 was $40,155 and $(171,490) respectively, with a net appreciation/(depreciation) of $(131,335). (b) This security was purchased with cash collateral held from securities lending. The market values of the securities on loan, the collateral purchased with cash, and the noncash collateral accepted are $10,537,308, $5,144,396, and $6,070,121, respectively. (c) Inflation protected security. (d) All or a portion of the security is out on loan. The accompanying notes are an integral part of the financial statements. 28 Summit Mutual Funds, Inc. – Apex Series SHORT-TERM GOVERNMENTFUND FINANCIAL STATEMENTS STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 26,833,697 Collateral for securities loaned, at fair value 5,144,396 Receivables: Shares sold 7 Interest and dividends 137,865 Prepaid expenses and other 17,100 32,133,065 LIABILITIES Payables: Payable upon return of securities loaned 5,144,396 Shares redeemed 92,843 Professional fees 8,698 Fund accounting fees 4,940 Administration fees 3,745 Advisory fees 3,736 Custodian fees 760 Directors’ fees 13 12b-1 fees 2 Other accrued expenses 6,030 5,265,163 NET ASSETS* Paid-in capital 27,163,834 Accumulated undistributed net investment income 117,616 Accumulated net realized gain / (loss) on investments (282,213 ) Net unrealized appreciation / (depreciation) on investments (131,335 ) $ 26,867,902 Investments at cost $ 26,965,032 Shares authorized - Class I ($.10 par value) 20,000,000 Shares authorized - Class A ($.10 par value) 20,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $26,862,850 524,260 $ 51.24 Class A $5,052 98 $ 51.39 ** Class A maximum offering price per share (net asset value plus sales charge of 3.00%of offering price) $ 52.98 * FEDERAL TAX DATA AS OF SEPTEMBER 30, 2006 Undistributed ordinary income $ 160,301 Post October Capital Loss Carryforward $ (4,329) Capital Loss Carryforward Expiring September 30: 2011 2012 2013 2014 $(22,527) $(192,583) $(23,305) $(41,423) ** Net Asset Value does not recalculate due to fractional shares outstanding. STATEMENT OF OPERATIONS For the period ended March 31, 2007 (Unaudited) INVESTMENT INCOME Interest $ 605,231 Dividends 14,879 Other income 1,480 621,590 EXPENSES Advisory fees 61,428 Registration fees 16,755 Administration fees 13,651 Fund accounting fees 11,085 Professional fees 10,373 Transfer agent fees 9,939 Directors’ fees 1,740 Custodian fees 1,504 Shareholder reporting fees 1,102 12b-1 fees - Class A 2 Other expenses 1,862 129,441 Reimbursements and waivers (29,788 ) 99,653 NET INVESTMENT INCOME / (LOSS) 521,937 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments 1,953 Net change in unrealized appreciation / (depreciation) on investments 113,282 NET REALIZED AND UNREALIZED GAIN / (LOSS) 115,235 NET INCREASE / (DECREASE) IN NET ASSETS FROM OPERATIONS $ 637,172 TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Class I Class A Reimbursements Fee Fee Expense Limit Expense Limit and Waivers 0.45% 0.10% 0.73% 0.98% $29,788 The accompanying notes are an integral part of the financial statements. 29 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS SHORT-TERM GOVERNMENTFUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Fiscal Ended March 31, Year Ended (Unaudited) September 30, 2007 2006 OPERATIONS Net investment income / (loss) $ 521,937 $ 1,003,016 Net realized gain / (loss) on investments 1,953 7,129 Net change in unrealized appreciation / (depreciation) on investments 113,282 (12,936 ) 637,172 997,209 DISTRIBUTIONS TO SHAREHOLDERS Class I Net investment income (564,610 ) (962,068 ) Class A(1) Net investment income (12 ) — (564,622 ) (962,068 ) FUND SHARE TRANSACTIONS Class I Proceeds from shares sold 1,892,848 4,706,549 Reinvestment of distributions 564,610 961,289 Payments for shares redeemed (3,679,793 ) (6,058,184 ) (1,222,335 ) (390,346 ) FUND SHARE TRANSACTIONS Class A(1) Proceeds from shares sold 5,103 — Reinvestment of distributions 12 — Payments for shares redeemed (103 ) — 5,012 — NET INCREASE / (DECREASE) IN NET ASSETS (1,144,773 ) (355,205 ) NET ASSETS Beginning of period 28,012,675 28,367,880 End of period $ 26,867,902 28,012,675 ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ 117,616 160,301 FUND SHARE TRANSACTIONS Class I Sold 37,051 92,474 Reinvestment of distributions 11,096 18,958 Redeemed (72,027 ) (118,966 ) Net increase / (decrease) from fund share transactions (23,880 ) (7,534 ) FUND SHARE TRANSACTIONS Class A (1) Sold 100 — Reinvestment of distributions — — Redeemed (2 ) — Net increase / (decrease) from fund share transactions 98 — TOTAL COST OF PURCHASES OF: U.S. Government Securities $ 6,459,370 $ 10,596,714 $ 6,459,370 $ 10,596,714 TOTAL PROCEEDS FROM SALES OF: U.S. Government Securities $ 3,926,702 $ 14,036,352 $ 3,926,702 $ 14,036,352 *TAX CHARACTER OF DISTRIBUTIONS PAID Ordinary income $ 564,622 $ 962,068 $ 564,622 $ 962,068 (1) Class A shares have been offered since February 1, 2007. The accompanying notes are an integral part of the financial statements. 30 Summit Mutual Funds, Inc. – Apex Series HIGH YIELD BOND FUND SummitHigh Yield BondFund Class I - Average Annual Total Return 1-Y ear 5-Year Since Inception 10.45% 9.07% 7.20% SummitHigh Yield BondFund ClassA - Average Annual Total Return 1-Y ear 5-Year Since Inception 5.51% 7.86% 6.12% Past performance is not predictive of future results. Performance does not reflect the deduction of taxes that a shareholder would pay on fund distributions or redemption of fund shares. Prior to February 1, 2007, Class A share performance is based on Class I performance, adjusted to reflect Class A sales charges and expenses. Fund Data Managers: Gary R. Rodmaker Inception Date: July 9, 2001 Total Net Assets: $25.4 Million Number OfFixed IncomeHoldings: 63 Average Duration: 4.15 years Average Maturity: 7.00years Average Credit Quality: B1/B+ 30-day SEC Yield - Class I: 5.84% 30-day SEC Yield - Class A: 5.35% Quality Breakdown Sector Allocations (% of portfolio) BB B CCC 38% 57% 5% 31 Summit Mutual Funds, Inc. – Apex Series HIGH YIELD BOND FUND Objective – Seeks high current income and capital appreciation, secondarily. Strategy – Under normal circumstances, the High Yield Bond Fund (the “Fund”) will invest at least 80% of its assets in high yield, high risk bonds, also known as “junk” bonds, with intermediate maturities. Manager’s Comments: For the six month period ending March 31, 2007, the Summit High Yield Bond Fund’s Class I shares provided a total return of 5.23%, compared to 7.05% for the Merrill Lynch High Yield Master II Index (the “Index”). The high yield market continued to provide excellent returns to investors and performed materially better than broad investment grade indices, such as the Lehman Aggregate Bond Index, which provided a 2.76% return for the same period. The primary reason the Fund underperformed the Index is because the Fund was positioned for more moderate returns, while the market rallied strongly during the period. In addition, the Fund has expenses that the Index does not have. High yield spreads (the interest rate premium that high yield bond issuers pay over risk-free Treasury Securities) tightened substantially during the period. Using the Index as a guide, spreads tightened approximately .60% between September 30, 2006 and March 31, 2007. Lower quality bonds materially outperformed higher quality bonds during the period. For example, while the higher quality BB-rated sector of the market provided a return of 5.56%, the lower quality, CCC-rated sector of the market provided a return of 11.24%; more than double the return of the higher quality sector of the marketplace. The economy has clearly slowed, but gross domestic product (“GDP”) growth should remain positive in 2007. First quarter GDP growth, for example, came in at 1.3%. Meanwhile, corporate profitability remained strong during the first quarter of 2007. Default rates on corporate bonds remain near 25 year lows, and the equity markets were strong. In addition, there is ample liquidity in the banking system for high yield borrowers. All of these items are supportive for the high yield market, but one has to wonder how much better can it get. At current spread levels, the market has discounted a large amount of the good news in the marketplace. Federal Reserve Chairman Bernanke is attempting to engineer a soft landing in the economy that will keep inflation under control and not throw the U.S. economy into recession. So far, so good, but only time will tell. The ultimate performance of most of the domestic financial markets will depend on whether the current slowdown in the economy is a soft landing, the beginning of a recession, or simply a brief pause before the economy reaccelerates. Looking out over the balance of 2007, Summit believes that the high yield market should be approached with caution, as spreads are tight and the outlook for economic growth is less clear. That is not to say that there are not pockets of opportunity. Rather, it is to say that there is risk in the marketplace that may or may not be priced correctly. Summit will continue to invest in high yield securities that it believes possess the best risk reward characteristics. 32 Summit Mutual Funds, Inc. – Apex Series HIGH YIELD BONDFUND FINANCIAL HIGHLIGHTS FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Share amounts and net asset values have been adjusted as a result of the 1-for-5 reverse stock split on February 15, 2002. Class I For the Six Months Ended March 31, (Unaudited) Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 28.75 $ 28.69 $ 27.59 $ 26.67 $ 23.48 $ 27.60 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.94 1.94 1.93 1.90 2.20 2.39 Net realized and unrealized gains / (losses) 0.53 0.13 1.00 1.08 3.13 (3.98 ) Total from Investment Activities 1.47 2.07 2.93 2.98 5.33 (1.59 ) DISTRIBUTIONS: Net investment income (0.97 ) (2.01 ) (1.83 ) (2.06 ) (2.14 ) (2.53 ) Total Distributions (0.97 ) (2.01 ) (1.83 ) (2.06 ) (2.14 ) (2.53 ) Net asset value, end of period $ 29.25 $ 28.75 $ 28.69 $ 27.59 $ 26.67 $ 23.48 Total return 5.23 % 7.52 % 11.03 % 11.64 % 23.92 % -6.61 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets 1.20 %(2) 1.17 % 1.22 % 1.21 % 1.18 % 1.22 % Ratio of net investment income / (loss) to average net assets 6.73 %(2) 7.17 % 6.81 % 6.93 % 8.80 % 8.86 % Portfolio turnover rate(3) 53.24 % 100.17 % 99.09 % 162.69 % 214.02 % 185.02 % Net assets, end of period (000’s) $ 25,258 $ 19,942 $ 19,094 $ 18,777 $ 18,519 $ 16,420 Class A Period from February 1, 2007(1) to March 31, (Unaudited) 2007 Net asset value, beginning of period $ 29.18 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.24 Net realized and unrealized gains / (losses) 0.08 Total from Investment Activities 0.32 DISTRIBUTIONS: Net investment income (0.13 ) Total Distributions (0.13 ) Net asset value, end of period $ 29.37 Total return(4) 1.12 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets 1.45 %(2) Ratio of net investment income / (loss) to average net assets 6.48 % Portfolio turnover rate(3) 53.24 % Net assets, end of period (000’s) $ 112 (1) Commencement of operations. (2) Annualized. (3) Portfolio Turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. (4) Total return calculations do not include any sales charges. The accompanying notes are an integral part of the financial statements. 33 Summit Mutual Funds, Inc. – Apex Series SCHEDULE OF INVESTMENTS HIGH YIELD BOND FUND MARCH 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 3.8% Consumer Discretionary - 2.1% Avado Brands, Inc. (a) (f) (h) 9,462 $ 113,544 Clear Channel Communications, Inc. 3,500 122,640 Harrah’s Entertainment, Inc. 3,000 253,350 Intermet Corp. (a) (f) 6,346 38,076 527,610 Energy - 0.8% Elk Horn Coal Co. LLC (a) (h) 262,500 122,272 Plains Exploration & Production Co. (a) 2,000 90,280 212,552 Industrials - 0.6% AMR Corp. (a) 5,000 152,250 Materials - 0.3% Simonds Industries, Inc. (a) (f) (h) 2,746 81,831 TOTAL COMMON STOCKS (Cost $2,025,747) 974,243 PREFERRED STOCKS - 2.0% Consumer Discretionary - 2.0% ION Media Networks, Inc. (a) % Payment-in-Kind Dividend 66 516,896 TOTAL PREFERRED STOCKS (Cost $439,375) 516,896 PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES - 2.3% JET Equipment Trust Series 1995-B, 7.630%, 02/15/2015 (b) (g) (h) $ 423,708 $ 302,460 Stingray Pass-Through Trust Series 2005, 5.902%, 01/12/2015 (b) 300,000 280,500 TOTAL ASSET BACKED SECURITIES (Cost $625,261) 582,960 CORPORATE BONDS - 85.6% Consumer Discretionary - 22.2% Boyd Gaming Corp. 6.750%, 04/15/2014 500,000 498,750 Dex Media West LLC/Dex Media Finance Co. 9.875%, 08/15/2013 250,000 272,813 Echostar DBS Corporation 6.625%, 10/01/2014 (i) 500,000 503,125 General Motors Corp. 7.700%, 04/15/2016 (i) 300,000 279,000 Hanesbrands, Inc. 8.735%, 12/15/2014 (b) (c) (i) 500,000 509,375 Idearc, Inc. 8.000%, 11/15/2016 (b) 600,000 617,250 Intcomex, Inc. 11.750%, 01/15/2011 500,000 506,250 Jarden Corp. 7.500%, 05/01/2017 (i) 250,000 252,500 MGM Mirage, Inc. 6.750%, 09/01/2012 (i) 500,000 496,875 R.H. Donnelley Corp. 6.875%, 01/15/2013 500,000 486,250 PRINCIPAL AMOUNT VALUE Consumer Discretionary - 22.2% (Continued) Radio One, Inc. 8.875%, 07/01/2011 (i) $ 125,000 $ 128,906 Station Casinos, Inc. 6.000%, 04/01/2012 500,000 484,375 Yankee Acquisition Corp. 9.750%, 02/15/2017 (b) (i) 600,000 607,500 5,642,969 Consumer Staples - 3.0% Constellation Brands, Inc. 7.250%, 09/01/2016 (i) 500,000 506,250 Del Monte Corp. 6.750%, 02/15/2015 250,000 247,187 753,437 Energy - 13.8% Chesapeake Energy Corp. 7.625%, 07/15/2013 (i) 250,000 265,625 6.625%, 01/15/2016 (i) 500,000 503,750 Complete Production Services 8.000%, 12/15/2016 (b) 500,000 512,500 Elk Horn Coal Co. LLC Class A - 6.500%, 01/01/2014 (h) 42,509 42,509 Class B - 6.500%, 01/01/2014 Payment-in-Kind Interest (h) 24,961 24,961 Houston Exploration Co. 7.000%, 06/15/2013 250,000 250,000 Northwest Pipeline Corp. 8.125%, 03/01/2010 250,000 260,157 Peabody Energy Corp. 7.375%, 11/01/2016 (i) 250,000 263,125 Range Resources Corp. 7.375%, 07/15/2013 350,000 357,438 7.500%, 05/15/2016 (i) 250,000 257,500 SemGroup LP 8.750%, 11/15/2015 (b) (i) 250,000 253,750 Tesoro Corp. 6.625%, 11/01/2015 500,000 506,250 3,497,565 Financials - 10.6% Ford Motor Credit Co. 5.800%, 01/12/2009 375,000 367,855 8.110%, 01/13/2012 (c) (i) 250,000 244,381 8.000%, 12/15/2016 125,000 120,280 GMAC LLC 7.750%, 01/19/2010 500,000 513,211 Host Hotels & Resorts LP 6.875%, 11/01/2014 250,000 253,750 Host Marriott LP 6.750%, 06/01/2016 500,000 503,750 NXP BV/NXP Funding LLC 7.875%, 10/15/2014 (b) 250,000 258,125 R.H. Donnelley Finance Corp. I 10.875%, 12/15/2012 (b) 250,000 270,000 Ventas Realty LP 7.125%, 06/01/2015 150,000 157,125 2,688,477 The accompanying notes are an integral part of the financial statements. 34 Summit Mutual Funds, Inc. – Apex Series HIGH YIELD BONDFUND SCHEDULE OF INVESTMENTS PRINCIPAL AMOUNT VALUE Health Care - 1.5% DaVita, Inc. 7.250%, 03/15/2015 (i) $ 125,000 $ 126,406 Genesis Healthcare Corp. 8.000%, 10/15/2013 250,000 265,625 392,031 Industrials - 5.6% American Railcar Industries, Inc. 7.500%, 03/01/2014 (i) 150,000 154,125 Aramark Corp. 8.500%, 02/01/2015 (i) 600,000 624,000 Corrections Corporation of America 7.500%, 05/01/2011 500,000 513,750 DRS Technologies, Inc. 7.625%, 02/01/2018 125,000 130,000 1,421,875 Information Technology - 0.4% Iron Mountain, Inc. 8.750%, 07/15/2018 (i) 100,000 107,500 Materials - 16.1% Boise Cascade LLC 8.235%, 10/15/2012 (c) 125,000 125,469 Consol Energy, Inc. 7.875%, 03/01/2012 125,000 133,125 Freeport-McMoRan Copper & Gold, Inc. 8.375%, 04/01/2017 (i) 600,000 648,750 Georgia-Pacific Corp. 7.125%, 01/15/2017 (b) 500,000 501,250 Huntsman LLC 11.625%, 10/15/2010 130,000 140,887 Lyondell Chemical Co. 8.000%, 09/15/2014 250,000 261,875 8.250%, 09/15/2016 (i) 500,000 535,000 Reichhold Industries, Inc. 9.000%, 08/15/2014 (b) 500,000 512,500 Smurfit-Stone Container Corp. 8.000%, 03/15/2017 (b) 600,000 586,500 Warnaco, Inc. 8.875%, 06/15/2013 600,000 636,750 4,082,106 PRINCIPAL AMOUNT VALUE Telecommunication Services - 4.0% Citizens Communications Co. 6.250%, 01/15/2013 $ 500,000 $ 496,250 Qwest Communications International, Inc. 7.500%, 02/15/2014 (c) 500,000 515,000 1,011,250 Utilities - 8.4% The AES Corp. 9.375%, 09/15/2010 500,000 543,750 Calpine Corp. 9.875%, 12/01/2011 (b) (g) (i) 500,000 548,750 Edison Mission Energy 7.500%, 06/15/2013 500,000 516,250 LCI International, Inc. 7.250%, 06/15/2007 250,000 250,625 Nevada Power Co. 6.500%, 04/15/2012 125,000 130,042 Sierra Pacific Power Co. 6.250%, 04/15/2012 125,000 128,853 2,118,270 TOTAL CORPORATE BONDS (Cost $21,201,737) 21,715,480 SHARES VALUE INVESTMENT COMPANIES - 1.2% Pioneer Floating Rate Trust 15,000 $ 295,050 TOTAL INVESTMENT COMPANIES (Cost $291,593) 295,050 SHORT TERM INVESTMENTS - 3.9% Money Market Funds - 3.9% Northern Institutional Diversified Assets Portfolio 985,227 985,227 TOTAL SHORT TERM INVESTMENTS (Cost $985,227) 985,227 Total Investments (Cost $25,568,940) (d) - 98.8% 25,069,856 Northern Institutional Liquid Assets Portfolio (e) - 28.4% 7,193,514 Liabilities in Excess of Other Assets - (27.2)% (6,893,553 ) TOTAL NET ASSETS - 100.0% $ 25,369,817 (a) Non-income producing security. (b) Security exempt from registration under the Securities Act of 1933. These securities may be resold only in transactions exempt under Rule 144A under the Securities Act of 1933, normally to qualified institutional buyers. (c) Variable rate security. (d) For federal income tax purposes, cost is $25,568,940 and gross unrealized appreciation and depreciation of securities as of March 31, 2007 was $698,649 and ($1,197,733), respectively, with a net appreciation / (depreciation) of ($499,084). (e) This security was purchased with cash collateral held from securities lending. The market values of the securities on loan, the value of the collateral purchased with cash, and the noncash collateral accepted are $6,928,677, $7,193,514, and $0, respectively. (f) Security is considered illiquid. The aggregate value of such securities is $233,451, or 0.9% of total net assets. (g) Security in default. (h) Valued in good faith under procedures adopted by the Board of Directors. (i) All or a portion of the security is out on loan. The accompanying notes are an integral part of the financial statements. 35 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS HIGH YIELD BOND FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 25,069,856 Collateral for securities loaned, at fair value 7,193,514 Receivables: Shares sold 262 Investment securities sold 67,424 Interest and dividends 393,858 Prepaid expenses and other 23,900 32,748,814 LIABILITIES Payables: Payable upon return of securities loaned 7,193,514 Investment securities purchased 74,900 Shares redeemed 72,482 Advisory fees 13,844 Professional fees 8,558 Fund accounting fees 7,327 Administration fees 2,130 Custodian fees 556 Directors’ fees 40 12b-1 fees 32 Other accrued expenses 5,614 7,378,997 NET ASSETS* Paid-in capital 47,171,538 Accumulated undistributed net investment income / (loss) 175,853 Accumulated net realized gain / (loss) on investments (21,478,490 ) Net unrealized appreciation / (depreciation) on investments (499,084 ) $ 25,369,817 Investments at cost $ 25,568,940 Shares authorized - Class I ($.10 par value) 20,000,000 Shares authorized - Class A ($.10 par value) 20,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $25,257,708 863,546 $ 29.25 Class A $112,109 3,817 $ 29.37 Class A maximum offering price per share (net asset value plus sales charge of 4.25%of offering price) $ 30.67 * FEDERAL TAX DATA AS OF SEPTEMBER 30, 2006 Undistributed ordinary income $ 165,742 Post October Capital Loss Carryforward $ (629,802) Capital Loss Carryforward Expiring September 30: 2009 2010 2011 2012 $(17,464,662) $(1,527,322) $(1,025,886) $(791,075) STATEMENT OF OPERATIONS For the six months ended March 31, 2007 (Unaudited) INVESTMENT INCOME Interest $ 873,063 Dividends 24,838 Other income 3,454 901,355 EXPENSES Advisory fees 73,829 Fund accounting fees 14,474 Professional fees 11,782 Administration fees 11,358 Transfer agent fees 10,515 Registration fees 9,332 Directors’ fees 1,561 Custodian fees 1,169 Shareholder reporting fees 573 12b-1 fees - Class A 35 Other expenses 1,849 136,477 NET INVESTMENT INCOME / (LOSS) 764,878 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments (39,743 ) Net change in unrealized appreciation / (depreciation) on investments 408,027 NET REALIZED AND UNREALIZED GAIN / (LOSS) 368,284 NET INCREASE / (DECREASE) IN NET ASSETS FROM OPERATIONS $ 1,133,162 TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Fee Fee 0.65% 0.10% The accompanying notes are an integral part of the financial statements. 36 Summit Mutual Funds, Inc. – Apex Series HIGH YIELD BOND FUND FINANCIAL STATEMENTS STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Fiscal Ended March 31, Year Ended (Unaudited) September 30, 2007 2006 OPERATIONS Net investment income / (loss) $ 764,878 $ 1,341,248 Net realized gain / (loss) on investments (39,743 ) 138,130 Net change in unrealized appreciation / (depreciation) on investments 408,027 (114,653 ) 1,133,162 1,364,725 DISTRIBUTIONS TO SHAREHOLDERS* Class I Net investment income (754,278 ) (1,319,099 ) Class A(1) Net investment income (489 ) — (754,767 ) (1,319,099 ) FUND SHARE TRANSACTIONS Class I Proceeds from shares sold 6,062,423 3,366,699 Reinvestment of distributions 311,525 405,854 Payments for shares redeemed (1,436,254 ) (2,970,070 ) 4,937,694 802,483 FUND SHARE TRANSACTIONS Class A(1) Proceeds from shares sold 111,821 — Reinvestment of distributions 131 — Payments for shares redeemed — — 111,952 — NET INCREASE / (DECREASE) IN NET ASSETS 5,428,041 848,109 NET ASSETS Beginning of period 19,941,776 19,093,667 End of period $ 25,369,817 $ 19,941,776 ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ 175,853 $ 165,742 FUND SHARE TRANSACTIONS Class I Sold 208,456 118,629 Reinvestment of distributions 10,754 14,478 Redeemed (49,341 ) (104,877 ) Net increase / (decrease) from fund share transactions 169,869 28,230 Class A(1) Sold 3,812 — Reinvestment of distributions 5 — Redeemed — — Net increase / (decrease) from fund share transactions 3,817 — TOTAL COST OF PURCHASES OF: Preferred and Common Stocks $ 1,243,937 $ 1,089,927 U.S. Government Securities 674,105 — Corporate Bonds 14,803,574 16,712,215 $ 16,721,616 $ 17,802,142 TOTAL PROCEEDS FROM SALES OF: Preferred and Common Stocks $ 871,864 $ 2,363,381 U.S. Government Securities 2,229,834 — Corporate Bonds 8,611,891 15,610,978 $ 11,713,589 $ 17,974,359 *TAX CHARACTER OF DISTRIBUTIONS PAID $ 754,767 $ 1,319,099 Ordinary income $ 754,767 $ 1,319,099 (1) Class A shares have been offered since February 1, 2007. The accompanying notes are an integral part of the financial statements. 37 Summit Mutual Funds, Inc. – Apex Series MONEY MARKETFUND Fund Data Managers: Subadvised by Deutsche Investment Management Americas, Inc. Inception Date: June 28, 2000 Total Net Assets: $135.0 Million Number OfFixed IncomeHoldings: 63 7-day SEC Yield: 4.96% Sector Allocations 38 Summit Mutual Funds, Inc. – Apex Series MONEY MARKETFUND Objective – Seeks to maintain stability of capital and to maintain the liquidity of capital and to provide current income. Strategy – The Money Market Fund intends to invest 100% of the value of its assets in high quality short-term securities. Manager’s Comments: Evidence of a slowing economy continued to build over the 4th quarter of 2006 as economists ratcheted in most of their tightening expectations. Two main areas of concern are the manufacturing sector and the housing market. Growth in the manufacturing sector showed some sluggishness as key indicators had fallen. More notably, the housing market continued to slow throughout the period as well. New home sales, housing starts, and building permits all experienced more declines. Consequently, the one year London Interbank Offering Rate (LIBOR) ended the year at 5.32%, approximately 0.14% below its high for the quarter. The economy’s resilience was tested further in 2007. The negative effects of the deteriorating subprime mortgage market, the slowdown in housing, and the declines in manufacturing were all exacerbated by a massive sell off in the Chinese Equity market. The sell off caused ripple effects throughout most of the global markets, disrupting what was a relatively stable month in February. The volatility was reflected in 1 year LIBOR, which rallied 0.21% from its highs this year in anticipation of the Federal Reserve Bank (Fed) easing short-term rates sometime in the third quarter of 2007. The Federal Open Market Committee remained hawkish throughout the period. The minutes of the January and March meetings revealed that inflation was still a major concern. This was re-affirmed by a stubbornly high core Personal Consumption Expenditures Index, high unit labor costs, and a rebound in energy prices. Fed Chairman Bernanke also referenced a firm labor market and strong consumer spending while providing upbeat testimony to Congress regarding the economy. He reiterated that the current stance in policy “is likely to foster sustainable economic growth while gradually ebbing inflation.” Based on Fed Fund Futures, the market seems to be a bit too aggressive in terms of the timing and magnitude of Fed easing. As a result, we have remained conservative. In our opinion, any shifts in Fed policy in the near future seem unlikely. Unless there is more consistent evidence of a severe slowdown or acceleration, Fed policy will likely remain unchanged. Consequently, we have focused our purchases in the 3 – 6 month maturities during the period in order to pick up yield and give more time for a trend to develop in the economy. Going forward, the economy is expected to grow at a rate slightly below potential and rebound later in 2007. The market will continue to focus on housing weakness. We expect the housing spillover effects to be moderate. Cooling home prices should be only a modest drag on consumer spending. The weaknesses in manufacturing and, more recently, in business investment will both be major focuses in the next quarter. With the Fed’s inflationary bias still in place as of their March meeting, it seems that any Fed movement this quarter is unlikely. 39 Summit Mutual Funds, Inc. – Apex Series FINANCIAL HIGHLIGHTS MONEY MARKET FUND FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. For the Six Months Ended March 31, (Unaudited) Fiscal Year Ended September 30, 2007 2006 2005 2004 2003 2002 Net asset value, beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.02 0.04 0.02 0.01 0.01 0.02 Total from Investment Activities 0.02 0.04 0.02 0.01 0.01 0.02 DISTRIBUTIONS: Net investment income (0.02 ) (0.04 ) (0.02 ) (0.01 ) (0.01 ) (0.02 ) Total Distributions (0.02 ) (0.04 ) (0.02 ) (0.01 ) (0.01 ) (0.02 ) Net asset value, end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total return 2.46 % 4.33 % 2.33 % 0.79 % 0.95 % 1.64 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets - net(1) 0.45 % 0.45 % 0.45 % 0.45 % 0.45 % 0.44 % Ratio of expenses to average net assets - gross 0.58 % 0.56 % 0.60 % 0.59 % 0.56 % 0.60 % Ratio of net investment income / (loss) to average net assets 4.94 % 4.30 % 2.33 % 0.79 % 0.95 % 1.62 % Net assets, end of period (000’s) $ 134,968 $ 125,364 $ 109,406 $ 103,499 $ 112,651 $ 120,401 (1) Net expenses represent gross expenses reduced by fees waived and/or reimbursed by the Adviser. The accompanying notes are an integral part of the financial statements. The accompanying notes are an integral part of the financial statements. 40 Summit Mutual Funds, Inc. – Apex Series MONEY MARKETFUND SCHEDULE OF INVESTMENTS MARCH 31, 2007 (Unaudited) PRINCIPAL ASSET BACKED SECURITIES - 0.7% AMOUNT VALUE Steers Mercury III Trust 5.340%, 04/27/2007 (a) (c) $ 994,081 $ 994,081 TOTAL ASSET BACKED SECURITIES (Cost $994,081) 994,081 CERTIFICATE OF DEPOSIT - 21.2% Alliance & Leicester Plc 5.335%, 06/11/2007 1,400,000 1,400,014 Bank Of Tokyo - Mitsubishi 5.360%, 04/23/2007 1,000,000 1,000,000 5.340%, 07/19/2007 3,000,000 3,000,000 5.350%, 07/25/2007 1,500,000 1,500,000 Barclays Bank 1,300,000 1,300,000 5.320%, 05/08/2007 Citibank 5.315%, 05/02/2007 2,000,000 2,000,000 DEPFA Bank Europe Plc 5.320%, 05/11/2007 5,000,000 5,000,000 HBOS Treasury Services Plc 5.310%, 04/10/2007 3,000,000 3,000,000 HSH Nordbank AG 5.350%, 04/13/2007 1,000,000 1,000,000 Mizuho Corporate Bank 5.320%, 04/10/2007 1,000,000 1,000,000 5.325%, 04/20/2007 1,200,000 1,200,000 5.335%, 05/08/2007 1,000,000 1,000,000 Norddeutsche Landesbank Girozentrale 5.340%, 06/25/2007 1,500,000 1,500,000 Norinchukin Bank 5.270%, 09/10/2007 1,200,000 1,200,000 Societe Generale 5.320%, 05/11/2007 1,000,000 1,000,000 5.340%, 07/19/2007 1,500,000 1,500,000 UBS AG 5.290%, 07/02/2007 1,000,000 1,000,000 TOTAL CERTIFICATE OF DEPOSIT (Cost $28,600,014) 28,600,014 COMMERCIAL PAPER - 42.1% BP Capital Markets Plc 5.420%, 04/02/2007 6,000,000 5,999,097 CAFCO 5.270%, 05/03/2007 (b) 1,500,000 1,492,973 Cancara Asset Securitisation Ltd. 5.290%, 04/04/2007 (b) 3,000,000 2,998,678 5.280%, 04/05/2007 (b) 2,500,000 2,498,533 CC USA Inc. 5.245%, 05/14/2007 (b) 3,000,000 2,981,205 Cobbler Funding LLC 5.235%, 06/12/2007 (b) 1,500,000 1,484,295 DEPFA Bank Europe Plc 5.328%, 04/16/2007 (b) 1,000,000 997,829 Dorada Finance Inc. 5.240%, 06/22/2007 (b) 1,000,000 988,064 Giro Funding Corp. 5.285%, 04/09/2007 (b) 1,000,000 998,826 5.280%, 04/23/2007 (b) 3,000,000 2,990,320 5.275%, 04/26/2007 (b) 2,500,000 2,490,842 PRINCIPAL AMOUNT VALUE COMMERCIAL PAPER - 42.1% (Continued) Grampian Funding LLC 5.280%, 04/23/2007 (b) $ 1,300,000 $ 1,295,805 Greyhawk Funding 5.245%, 05/17/2007 (b) 2,000,000 1,986,596 Hewlett-Packard Co. 5.280%, 04/20/2007 (b) 1,200,000 1,196,656 KBC Financial Products International Ltd. 5.430%, 04/02/2007 3,698,000 3,697,442 5.340%, 05/14/2007 (b) 1,000,000 993,789 Lake Constance Funding LLC 5.255%, 04/27/2007 (b) 1,000,000 996,205 Links Finance LLC 5.240%, 06/18/2007 (b) 2,500,000 2,471,617 Morgan Stanley 5.200%, 06/26/2007 (b) 1,000,000 987,578 Perry Global Funding LLC 5.240%, 06/25/2007 (b) 1,300,000 1,283,916 Procter & Gamble International Funding 5.250%, 04/19/2007 (b) 4,000,000 3,989,500 Prudential Funding 5.250%, 04/09/2007 (b) 2,500,000 2,497,083 5.245%, 05/09/2007 (b) 1,200,000 1,193,356 Scaldis Capital LLC 5.278%, 04/02/2007 3,000,000 2,999,560 Simba Funding Corp. 5.255%, 05/29/2007 (b) 1,300,000 1,288,994 Valcour Bay Capital 5.310%, 05/04/2007 (b) 1,000,000 995,133 Westpac Banking Corp. 5.240%, 05/10/2007 (b) 3,000,000 2,982,970 TOTAL COMMERCIAL PAPER (Cost $56,776,862) 56,776,862 FLOATING RATE NOTES (a) - 32.2% American Express Bank 5.290%, 04/08/2007 2,000,000 1,999,881 Banco Espanol De Credito 5.335%, 04/29/2007 (b) 1,500,000 1,500,000 Banque Nationale de Paris/NY 5.310%, 04/26/2007 (b) 1,000,000 1,000,000 Bear Stearns Co, Inc. 5.445%, 04/02/2007 2,000,000 2,000,000 Bellsouth Corp. 5.485%, 05/15/2007 2,000,000 2,001,682 Canadian Imperial Bank 5.515%, 04/02/2007 2,000,000 1,999,726 Carrera Capital Finance LLC 5.333%, 06/06/2007 (b) 2,000,000 2,000,000 CIT Group Holdings, Inc. 7.375%, 04/02/2007 1,500,000 1,500,079 Credit Suisse First Boston 5.360%, 04/24/2007 2,000,000 2,000,002 Danske Bank A/S 5.290%, 04/29/2007 (b) 1,200,000 1,199,872 DNB Nor Bank ASA 5.310%, 04/25/2007 3,000,000 3,000,000 General Electric Capital Corp. 5.280%, 04/24/2007 4,000,000 4,000,000 The accompanying notes are an integral part of the financial statements. 41 Summit Mutual Funds, Inc. – Apex Series SCHEDULE OF INVESTMENTS MONEY MARKET FUND PRINCIPAL AMOUNT VALUE FLOATING RATE NOTES (a) - 32.2% (Continued) Goldman Sachs Group 5.370%, 04/02/2007 $ 2,000,000 $ 2,000,000 IBM Corp. 5.330%, 04/08/2007 1,000,000 999,929 K2 LLC 5.320%, 04/02/2007 1,000,000 999,921 5.315%, 04/08/2007 2,000,000 2,000,052 5.360%, 05/27/2007 (b) 2,000,000 2,000,529 Links Finance LLC 5.330%, 05/26/2007 (b) 2,000,000 1,999,904 M&I Bank 5.320%, 04/15/2007 1,000,000 1,000,000 Morgan Stanley 5.508%, 04/02/2007 2,000,000 2,000,000 Natexis Banque 5.420%, 04/02/2007 1,000,000 1,000,000 Premier Asset Collateralisation LLC 5.340%, 04/30/2007 (b) 1,200,000 1,199,900 Skandinaviska Enskilda Banken 5.320%, 04/18/2007 3,000,000 3,000,000 Unicredito Italiano Bank Ireland 5.330%, 04/09/2007 (b) 1,000,000 1,000,000 TOTAL FLOATING RATE NOTES (Cost $43,401,477) 43,401,477 PRINCIPAL AMOUNT VALUE MEDIUM TERM NOTES - 4.4% American Honda Finance 5.330%, 05/09/2007 (a) $ 2,000,000 $ 2,000,000 5.460%, 05/11/2007 (a) (b) 3,000,000 3,000,423 Five Finance, Inc. 5.700%, 07/03/2007 (b) 1,000,000 1,000,000 TOTAL MEDIUM TERM NOTES (Cost $6,000,423) 6,000,423 SHARES VALUE MONEY MARKET FUNDS - 0.0% Northern Institutional Diversified Assets Portfolio 5,905 $ 5,905 TOTAL MONEY MARKET FUNDS (Cost $5,905) 5,905 Total Investments (Cost $135,778,762) - 100.6% 135,778,762 Liabilities in Excess of Other Assets - (0.6)% (810,709 ) TOTAL NET ASSETS - 100.0% $ 134,968,053 (a) Variable rate security. The coupon rate shown on variable rate securities represents the rate at period end. The due dates on these types of securities reflect the next interest rate reset date or, when applicable, the final maturity date. (b) Security is exempt from registration under the Securities Act of 1933. It may be resold only in transactions that are exempt under Rule 144A under the Securities Act of 1933, normally to qualified institutional buyers. These securities have been determined to be liquid in accordance with procedures adopted by the Fund’s Board for 4(2) paper that requires each security to be rated in one of the two highest rating categories by at least two nationally recognized rating organizations (“NRSO”), or if only one NRSO rates the security, by that NRSO. (c) Security is exempt from registration under the Securities Act of 1933. It may be resold only in transactions that are exempt under Rule 144A under the Securities Act of 1933, normally to qualified institutional buyers. These securities have been determined to be illiquid for not meeting the required criteria adopted by the Fund’s Board to be classified as liquid securities. The aggregate value of such securities is $994,081 or 0.7% of total net assets. The accompanying notes are an integral part of the financial statements. 42 Summit Mutual Funds, Inc. – Apex Series MONEY MARKETFUND FINANCIAL STATEMENTS STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 135,778,762 Receivables: Shares sold 134,830 Interest and dividends 665,042 Prepaid expenses and other 7,880 136,586,514 LIABILITIES Payables: Investment securities purchased 1,500,000 Shares redeemed 33,056 Bank overdraft 819 Advisory fees 36,244 Administration fees 11,449 Professional fees 11,336 Fund accounting fees 9,495 Custodian fees 3,445 Directors’ fees 228 Other accrued expenses 12,389 1,618,461 NET ASSETS Paid-in capital 134,968,053 $ 134,968,053 Investments at cost $ 135,778,762 Shares authorized per class ($.10 par value) 200,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $134,968,053 134,968,053 $ 1.00 STATEMENT OF OPERATIONS For the six months ended March 31, 2007 (Unaudited) INVESTMENT INCOME Dividends $ 33 Interest 3,445,624 3,445,657 EXPENSES Advisory fees 223,561 Administration fees 63,875 Fund accounting fees 19,596 Professional fees 17,551 Transfer agent fees 16,313 Directors’ fees 8,729 Custodian fees 6,921 Shareholder reporting fees 4,407 Other expenses 8,432 369,385 Reimbursements and waivers (81,949 ) 287,436 NET INVESTMENT INCOME / (LOSS) 3,158,221 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments 34 Net change in unrealized appreciation / (depreciation) on investments — NET REALIZED AND UNREALIZED GAIN / (LOSS) 34 NET INCREASE / (DECREASE) IN NET ASSETS FROM OPERATIONS $ 3,158,255 TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Expense Reimbursements Fee Fee Limit and Waivers 0.35% 0.10% 0.45% $81,949 The accompanying notes are an integral part of the financial statements. 43 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS MONEY MARKET FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Fiscal Ended March 31, Year Ended (Unaudited) September 30, 2007 2006 OPERATIONS Net investment income / (loss) $ 3,158,221 $ 4,911,087 Net realized gain / (loss) on investments 34 1,150 3,158,255 4,912,237 DISTRIBUTIONS TO SHAREHOLDERS* Net investment income (3,158,221 ) (4,911,087 ) Net realized gain on investments (34 ) (1,150 ) (3,158,255 ) (4,912,237 ) FUND SHARE TRANSACTIONS Proceeds from shares sold 54,572,483 60,024,006 Reinvestment of distributions 3,157,221 4,904,878 Payments for shares redeemed (48,125,304 ) (48,971,288 ) 9,604,400 15,957,596 NET INCREASE / (DECREASE) IN NET ASSETS 9,604,400 15,957,596 NET ASSETS Beginning of period 125,363,653 109,406,057 End of period $ 134,968,053 $ 125,363,653 FUND SHARE TRANSACTIONS Sold 54,572,483 60,024,006 Reinvestment of distributions 3,157,221 4,904,878 Redeemed (48,125,304 ) (48,971,288 ) Net increase / (decrease) from fund share transactions 9,604,400 15,957,596 *TAX CHARACTER OF DISTRIBUTIONS PAID Ordinary income $ 3,158,255 $ 4,912,237 $ 3,158,255 $ 4,912,237 The accompanying notes are an integral part of the financial statements. 44 Summit Mutual Funds, Inc. – Apex Series LARGE CAP GROWTH FUND Fund Data Managers: James R. McGlynn Inception Date: December 28, 2006 Total Net Assets: $328,000 Number Of Equity Holdings: 58 Median Cap Size: $57,623 (in millions) Average Price-to-earnings Ratio: 20.3x Average Price-to-book Ratio: 4.00x Dividend Yield: 1.32% Top 10 Equity Holdings Sector Allocations (% of net assets) Microsoft Corp. General Electric Co. Financial Select Sector SPDR Fund Materials Select Sector SPDR Trust iShares US Dow Jones Medical Device Index Intel Corp. Apple, Inc. PepsiCo, Inc. United Technologies Corp. Cisco Systems, Inc. 4.2% 3.7% 3.2% 3.1% 3.1% 3.1% 2.7% 2.6% 2.6% 2.5% 45 Summit Mutual Funds, Inc. – Apex Series FINANCIAL HIGHLIGHTS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS Computed on the basis of a share of capital stock outstanding throughout the period. Share amounts and net asset values have been adjusted as a result of the 1-for-5 reverse stock split on February 15, 2002. Class I Period from February 1, 2007(1) to March 31, (Unaudited) 2007 Net asset value, beginning of period $ 50.73 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.04 (2) Net realized and unrealized gains / (losses) (1.31 ) Total from Investment Activities (1.27 ) DISTRIBUTIONS: Net investment income — Net realized gains — Total Distributions — Net asset value, end of period $ 49.46 Total return -2.50 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets - net (3) 1.10 %(4) Ratio of expenses to average net assets - gross 36.50 %(4) Ratio of net investment income / (loss) to average net assets 0.55 %(4) Portfolio turnover rate(5) 35.77 % Net assets, end of period (000’s) $ 71 Class A Period from December 28, 2006(1) to March 31, (Unaudited) 2007 Net asset value, beginning of period $ 50.00 INVESTMENT ACTIVITIES: Net investment income / (loss) 0.04 (2) Net realized and unrealized gains / (losses) (0.60 ) Total from Investment Activities (0.56 ) DISTRIBUTIONS: Net investment income — Net realized gains — Total Distributions — Net asset value, end of period $ 49.44 Total return -1.12 % RATIOS / SUPPLEMENTAL DATA: Ratio of expenses to average net assets - net(3) 1.35 %(4) Ratio of expenses to average net assets - gross 36.75 %(4) Ratio of net investment income / (loss) to average net assets 0.30 %(4) Portfolio turnover rate(5) 35.77 % Net assets, end of period (000’s) $ 257 (1) Commencement of operations. (2) Per share amounts are based on average shares outstanding. (3) Net expenses represent gross expenses reduced by fees waived and/or reimbursed by the Adviser. (4) Annualized. (5) Portfolio Turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. The accompanying notes are an integral part of the financial statements. 46 Summit Mutual Funds, Inc. – Apex Series LARGE CAP GROWTHFUND SCHEDULE OF INVESTMENTS MARCH 31, 2007 (Unaudited) SHARES VALUE COMMON STOCKS - 88.2% Consumer Discretionary - 13.6% Comcast Corp. (a) 275 $ 7,136 eBay, Inc. (a) 210 6,962 Gentex Corp. 200 3,250 International Game Technology 85 3,432 Lowe’s Companies, Inc. 215 6,770 Office Depot, Inc. (a) 155 5,447 Starbucks Corp. (a) 165 5,174 Target Corp. 110 6,519 44,690 Consumer Staples - 9.7% Anheuser-Busch Companies, Inc. 120 6,055 PepsiCo, Inc. 135 8,580 Procter & Gamble Co. 110 6,948 Wal-Mart Stores, Inc. 145 6,808 Whole Foods Market, Inc. 75 3,364 31,755 Energy - 5.1% Chevron Corp. 50 3,698 Devon Energy Corp. 50 3,461 Exxon Mobil Corp. 45 3,395 Marathon Oil Corp. 15 1,483 Schlumberger Ltd. 70 4,837 16,874 Financials - 5.6% American Express Co. 145 8,178 American International Group, Inc. 50 3,361 Citigroup, Inc. 135 6,931 18,470 Health Care - 16.2% Abbott Laboratories 125 6,975 Baxter International, Inc. 65 3,424 Eli Lilly & Co. 130 6,982 Genentech, Inc. (a) 85 6,980 Johnson & Johnson 50 3,013 Medtronic, Inc. 70 3,434 Novartis AG - ADR 90 4,917 Schering Plough Corporation 285 7,271 UnitedHealth Group, Inc. 125 6,621 Varian Medical Systems, Inc. (a) 70 3,338 52,955 SHARES VALUE Industrials - 13.8% 3M Co. 30 $ 2,293 Burlington Northern Santa Fe Corp. 45 3,619 FedEx Corp. 60 6,446 General Electric Co. 340 12,022 Illinois Tool Works, Inc. 100 5,160 Ingersoll-Rand Co. 80 3,470 Raytheon Co. 70 3,672 United Technologies Corp. 130 8,450 45,132 Information Technology - 22.1% Apple, Inc. (a) 95 8,827 Autodesk, Inc. (a) 95 3,572 Cisco Systems, Inc. (a) 325 8,297 Dell, Inc. (a) 300 6,963 Electronic Arts, Inc. (a) 100 5,036 Google, Inc. - Class A (a) 5 2,291 Intel Corp. 525 10,043 International Business Machines Corp. 35 3,299 Microsoft Corp. 490 13,656 Qualcomm, Inc. 110 4,693 Western Union Co. 260 5,707 72,384 Utilities - 2.1% Atmos Energy Corp. 75 2,346 Exelon Corp. 30 2,061 FPL Group, Inc. 40 2,447 6,854 TOTAL COMMON STOCKS (Cost $290,011) 289,114 INVESTMENT COMPANIES - 13.0% Consumer Discretionary Select Sector SPDR Fund 135 5,134 Financial Select Sector SPDR Fund 295 10,511 Materials Select Sector SPDR Trust 270 10,244 Technology Select Sector SPDR Fund 290 6,762 iShares US Dow Jones Medical Device Index 195 10,195 TOTAL INVESTMENT COMPANIES (Cost $42,489) 42,846 SHORT TERM INVESTMENTS - 1.0% Money Market Fund - 1.0% Northern Institutional Diversified Assets Portfolio 3,253 3,253 TOTAL SHORT TERM INVESTMENTS (Cost $3,253) 3,253 Total Investments (Cost $335,753) (b) - 102.2% 335,213 Liabilities in Excess of Other Assets - (2.2)% (7,344 ) TOTAL NET ASSETS - 100.0% $ 327,869 ADR American Depository Receipt (a) Non-income producing security. (b) For federal income tax purposes, cost is $335,753 and gross unrealized appreciation and depreciation of securities as of March 31, 2007 was $7,747, and ($8,287), respectively, with a net appreciation / (depreciation) of $(540). The accompanying notes are an integral part of the financial statements. 47 Summit Mutual Funds, Inc. – Apex Series FINANCIAL STATEMENTS LARGE CAP GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2007 (Unaudited) ASSETS Investments in securities, at value $ 335,213 Receivables: Interest and dividends 294 Prepaid expenses and other 13,191 348,698 LIABILITIES Payables: Professional fees 9,850 Fund accounting fees 3,466 Advisory fees 1,888 Custodian fees 400 12b-1 fees 164 Directors’ fees 66 Administration fees 26 Other accrued expenses 4,969 20,829 NET ASSETS Paid-in capital 330,003 Accumulated undistributed net investment income / (loss) 217 Accumulated net realized gain / (loss) on investments (1,811 ) Net unrealized appreciation / (depreciation) on investments (540 ) $ 327,869 Investments at cost $ 335,753 Shares authorized - Class I ($.10 par value) 20,000,000 Shares authorized - Class A ($.10 par value) 20,000,000 NET ASSET VALUE (NAV) BY SHARE CLASS Shares NAV Share Class Net Assets Outstanding per share Class I $70,826 1,432 $ 49.46 Class A $257,043 5,199 $ 49.44 Class A maximum offering price per share (net asset value plus sales charge of 5.75%of offering price) $ 52.46 STATEMENT OF OPERATIONS Period from December 28, 2006(1) to March 31, 2007 (Unaudited) INVESTMENT INCOME Dividends $ 1,159 Foreign dividend taxes withheld (11 ) 1,148 EXPENSES Professional fees 10,058 Transfer agent fees 6,349 Fund accounting fees 4,659 Registration fees 2,770 Advisory fees 523 Custodian fees 400 12b-1 fees - Class A 165 Directors’ fees 74 Administration fees 70 Shareholder reporting fees 39 Other expenses 502 25,609 Reimbursements and waivers (24,678 ) 931 NET INVESTMENT INCOME / (LOSS) 217 REALIZED AND UNREALIZED GAIN / (LOSS) Net realized gain / (loss) on investments Net change in unrealized appreciation / (1,811 ) (depreciation) on investments (540 ) NET REALIZED AND UNREALIZED GAIN / (LOSS) NET INCREASE / (DECREASE) IN (2,351 ) NET ASSETS FROM OPERATIONS $ (2,134 ) TRANSACTIONS WITH AFFILIATES: Percent of Current Net Asset Value Advisory Administration Class I Class A Reimbursements Fee Fee Expense Limit Expense Limit and Waivers 0.75% 0.10% 1.10% 1.35% $24,678 (1) Commencement of operations. (2) The Adviser has voluntarily agreed to waive its fees and/or reimburse expenses of the Fund to the extent necessary, to limit all expenses to 1.10% of the average daily net assets of the Large Cap Growth Fund - Class I and 1.35% of the Large Cap Growth Fund - Class A until December 31, 2007. The accompanying notes are an integral part of the financial statements. 48 Summit Mutual Funds, Inc. – Apex Series LARGE CAP GROWTHFUND FINANCIAL STATEMENTS STATEMENT OF CHANGES IN NET ASSETS Period from December 28, 2006(1) to March 31, (Unaudited) 2007 OPERATIONS Net investment income / (loss) $ 217 Net realized gain / (loss) on investments (1,811 ) Net change in unrealized appreciation / (depreciation) on investments (540 ) (2,134 ) DISTRIBUTIONS TO SHAREHOLDERS Class I (2) Net investment income — Net realized gain on investments — Class A Net investment income — Net realized gain on investments — — FUND SHARE TRANSACTIONS Class I (2) Proceeds from shares sold 70,765 Reinvestment of distributions — Payments for shares redeemed — 70,765 Class A Proceeds from shares sold 285,000 Reinvestment of distributions — Payments for shares redeemed (25,762 ) 259,238 NET INCREASE / (DECREASE) IN NET ASSETS 327,869 NET ASSETS Beginning of period — End of period $ 327,869 ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ 217 FUND SHARE TRANSACTIONS Class I (2) Sold 1,432 Reinvestment of distributions — Redeemed — Net increase / (decrease) from fund share transactions 1,432 FUND SHARE TRANSACTIONS Class A Sold 5,720 Reinvestment of distributions — Redeemed (521 ) Net increase / (decrease) from fund share transactions 5,199 TOTAL COST OF PURCHASES OF: Common Stocks $ 431,610 $ 431,610 TOTAL PROCEEDS FROM SALES OF: Common Stocks $ 97,300 $ 97,300 (1) Commencement of Operations (2) Class I shares have been offered since February 1, 2007. The accompanying notes are an integral part of the financial statements. 49 Summit Mutual Funds, Inc. – Apex Series NOTES TO FINANCIAL STATEMENTS March 31, 2007 (Unaudited) NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES Summit Mutual Funds, Inc. (“Summit Mutual Funds”) is registered, with the Securities and Exchange Commission under the Investment Company Act of 1940, as amended, as an open-end management investment company. Summit Mutual Funds is offered in two series, the Pinnacle Series and the Apex Series. The results of the Apex Series are presented herein. The Apex Series’ shares are offered in seven Funds: Nasdaq-100 Index Fund, Everest Fund, Large Cap Growth Fund, Bond Fund, Short-term Government Fund, High Yield Bond Fund, and Money Market Fund (each individually a “Fund”, collectively the “Funds”). The Nasdaq-100 Index Fund seeks investment results that correspond to the total return performance of U.S. common stocks as represented by the Nasdaq-100 Index. The Everest Fund primarily seeks long-term appreciation of capital, without incurring unduly high risk, by investing primarily in common stocks and other equity securities. The Large Cap Growth Fund seeks primarily long-term appreciation of capital, without incurring unduly high risk, by investing primarily in common stocks and other equity securities. The Bond Fund seeks as high a level of current income as is consistent with reasonable investment risk, by investing primarily in long-term, fixed-income, investment-grade corporate bonds. The Short-term Government Fund seeks to provide a high level of current income and preservation of capital by investing 100% of its total assets in bonds issued by the U.S. government and its agencies. The High Yield Bond Fund seeks high current income and capital appreciation, secondarily, by investing primarily in high yield, high risk bonds, with intermediate maturities. The Money Market Fund seeks to maintain stability of capital and, consistent therewith, to maintain the liquidity of capital and to provide current income. The Class I shares of the Fund are offered without a sales charge to institutional and retail investors. Each Fund, except the Nasdaq-100 Index and Money Market Funds, also offers Class A shares, which are subject to an initial sales charge and a Distribution and Shareholder Service Plan Fee (See Note 3). The Funds are also offered to insurance company exempt separate accounts, including The Union Central Life Insurance Company (parent company of Summit Investment Partners Inc., the Adviser). The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“generally accepted accounting principles”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Securities valuation – Securities held in each Fund, except for money market instruments maturing in 60 days or less, are valued as follows: Securities traded on stock exchanges (including securities traded in both the over-the-counter market and on an exchange), or listed on the NASDAQ Global Market or NASDAQ Global Select Market, are valued at the last sales price as of the close of the New York Stock Exchange on the day the securities are being valued, or, lacking any sales, at the closing bid prices. Alternatively, NASDAQ listed securities may be valued on the basis of the NASDAQ Official Closing Price. Securities traded only in the over-the-counter market are valued at the last bid price, as of the close of trading on the New York Stock Exchange, quoted by brokers that make markets in the securities. Securities for which market quotations are not readily available are valued at fair value as determined in good faith under procedures adopted by the Board of Directors. Examples of valuation bases and factors used to determine securities’ fair value include: a multiple of earnings, a discounted value from freely-traded similar securities, relative yield to maturity calculations, market values for similar securities, utilization of the fair value information service of FT Interactive Data, or a combination of these or other methods. Additionally, general market risk, and credit, yield and other risks particular to a given issue, and other factors are considered. Money market instruments maturing in 60 days or less are valued at amortized cost, which approximates market value. Securities transactions and investment income – Securities transactions are recorded on the trade date (the date the order to buy or sell is executed). Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis. All amortization of discount and premium is recognized currently under the effective interest method. Gains and losses on sales of investments are calculated on the identified cost basis for financial reporting and tax purposes. Paydown gains and losses on mortgage and asset-backed securities as well as inflation adjustments to the face amount of inflation-indexed securities are presented as interest income. 50 Summit Mutual Funds, Inc. – Apex Series NOTES TO FINANCIAL STATEMENTS NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES (continued) Federal taxes – Each Fund contemplates declaring as dividends each year all, or substantially all, of its taxable income, including net capital gains (the excess of long-term capital gains over short-term capital losses). Capital loss carryforwards may be utilized in future years to offset net realized capital gains, if any, prior to distributing such gains to shareholders. Shareholders will be subject to income taxes on these distributions regardless of whether they are paid in cash or reinvested in additional Fund shares. Distributions attributable to the net capital gains of a Fund will be taxable to a shareholder as long-term capital gains, regardless of how long the shareholder has held the Fund shares. Other Fund distributions will generally be taxable as ordinary income. The one major exception to these tax principles is that distributions on, and sales, exchanges and redemptions of, Fund shares held in an IRA (or other tax-qualified plan) will not be currently taxable. Shareholders may also be subject to state and local taxes on distributions and redemptions. State income taxes may not apply, however, to the portions of each Fund’s distributions, if any, that are attributable to interest on federal securities or interest on securities of the particular state. Shareholders should consult their tax advisers regarding the tax status of distributions in their state and locality. It is the intent of Summit Mutual Funds to comply with the requirements under Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute all of its net investment income and any net realized capital gains. Accordingly, no provision for federal or state income taxes has been recorded. Distributions – Distributions from net investment income, if any, in all fixed income Funds, except the Money Market Fund, are generally declared and paid quarterly. Distributions from net investment income, if any, of the Money Market Fund are declared daily and paid monthly. Equity Funds generally declare and pay dividends annually. Net realized capital gains, if any, are distributed periodically, no less frequently than annually. Distributions are recorded on the ex-dividend date. All distributions are reinvested in additional shares of the respective Fund at the net asset value per share unless you notify Summit Mutual Funds that you elect to receive distributions in cash. The amounts of distributions are determined in accordance with federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. These “book/tax” differences are considered either temporary or permanent in nature. To the extent these differences are permanent in nature, such amounts are reclassified within the capital accounts based on their federal tax-basis treatment; temporary differences do not require reclassification. The book/tax differences are primarily related to the tax deferral of losses on wash sales, Section 1256 Mark-to-Market, paydowns on mortgage backed securities, post-October capital losses, and partnership adjustments. Distributions that exceed net investment income and net realized capital gains for financial reporting purposes but not for tax purposes are reported as distributions in excess of net investment income or distributions in excess of net realized capital gains. To the extent they exceed net investment income and net realized capital gains for tax purposes, they are reported as distributions of paid-in-capital. Expenses – Allocable expenses of Summit Mutual Funds are charged to each Fund based on the ratio of the net assets of each Fund to the combined net assets of Summit Mutual Funds. Nonallocable expenses are charged to each Fund based on specific identification. Foreign currency – Summit Mutual Funds’ accounting records are maintained in U.S. dollars. Funds may purchase foreign securities within certain limitations set forth in the Prospectus. Amounts denominated in or expected to settle in foreign currencies are translated into U.S. dollars at the spot rate at the close of the New York Currency Market. Summit Mutual Funds does not isolate the portion of operational results relating to changes in foreign exchange rates on investments from the underlying market price fluctuations. All such results are included in net realized and unrealized gain or loss for investments. Foreign security and currency transactions may involve certain risks not typically associated with those of U.S. companies, including the level of governmental supervision and regulations of foreign securities markets and the possibility of political and economic instability. 51 Summit Mutual Funds, Inc. – Apex Series NOTES TO FINANCIAL STATEMENTS NOTE 1 – SIGNIFICANT ACCOUNTING POLICIES (continued) Futures contracts – Certain Funds may for hedging purposes enter into futures contracts including protecting the price or interest rate of securities that the Fund intends to buy, that relate to securities in which they may invest directly and indexes comprised of such securities. Funds may also purchase and write call and put options on such contracts. Each eligible Fund may invest up to 20% of its assets in such futures and/or options. The Nasdaq-100 Index and Short-term Government Funds may invest up to 100% of their assets in such futures and/or options until each Fund reaches $50 million in net assets. These contracts provide for the sale of a specified quantity of a financial instrument at a fixed price at a future date. When the Funds enter into a futures contract, they are required to deposit, or designate and maintain as collateral, such initial margin as is required by the exchange on which the contract is traded. Under terms of such contracts, the Funds agree to receive from or pay to the broker an amount equal to the daily fluctuation in the value of the contract (known as the variation margin). The variation margin is recorded as unrealized gain or loss until the contract expires or is otherwise closed, at which time the gain or loss is realized. The Funds invest in futures as a substitute to investing in the common stock positions in the index that they intend to match. The potential risk to the Funds is that the change in the value in the underlying securities may not correlate to the value of the contracts. Fund securities lending – The Funds (except the Money Market Funds) lend their securities to approved brokers to earn additional income and receive cash and/or securities as collateral to secure the loans. Income from securities lending is included in “Other Income” on the Statement of Operations. Collateral is maintained at not less than 100% of the current market value of loaned securities. Although the risk of lending is mitigated by the collateral, the Funds could experience a delay in recovering its securities and a possible loss of income or value if the borrower fails to return them. In addition to cash collateral, the Funds may accept noncash collateral consisting of government securities and irrevocable letters of credit from domestically domiciled banks. NOTE 2 – TRANSACTIONS WITH AFFILIATES Investment advisory fees – Summit Mutual Funds pays investment advisory fees to Summit Investment Partners, Inc. (the “Adviser”), under terms of an Investment Advisory Agreement (the “Agreement”). Certain officers and directors of the Adviser are affiliated with Summit Mutual Funds. Summit Mutual Funds pays the Adviser, as full compensation for all services and facilities furnished, a monthly fee computed separately for each Fund on a daily basis. Approval of Advisory Contract – At its November 14, 2006 meeting, the Board of Directors reviewed in detail written materials related to the proposed continuation of the Funds’ investment advisory contracts and the investment sub-advisory contract applicable to the Money Market Fund for a one-year period. Following their review and consideration, the Directors determined that the investment advisory contracts and the sub-advisory contract will enable shareholders of each Fund to obtain high quality services at a cost that is appropriate, reasonable, and in the best interests of its shareholders. The Board of Directors, including the Independent Directors, unanimously approved the renewal of each investment advisory contract and the sub-advisory contract. In reaching their decision, the Directors requested and obtained from the Adviser and the investment sub-adviser such information as they deemed reasonably necessary to evaluate the proposed continuation of the contracts. The Directors also carefully considered the information that they had received throughout the year from the Adviser and the investment sub-adviser as part of their regular oversight of the Funds, as well as: comparative fee, expense and performance information prepared using data from Lipper Inc. (“Lipper”), independent providers of mutual fund performance, fee and expense information; and profitability data. In considering the proposed continuation of the investment advisory contracts and the investment sub-advisory contract, the Directors evaluated a number of considerations that they believed, in light of the legal advice furnished to them by legal counsel to the Funds and the Independent Directors and their own business judgment, to be relevant. They based their decisions on the following considerations, among others, although they did not identify any consideration or particular information that was controlling of their decisions: • The nature, extent and quality of the advisory services provided. The Board concluded that the Adviser (and sub-adviser, with respect to the Money Market Fund) provides high quality services to each Fund, as indicated by the nature and quality of services provided in the past, each Fund’s competitive investment performance, the high level of correlation of the index Funds to their benchmarks, the compliance track record of the Funds, the integrity, capability and professional experience of the Adviser’s personnel, and the Adviser’s (and sub-adviser’s) financial resources. The Board concluded that the Adviser and the sub-adviser provides all facilities and services reasonably necessary to analyze, execute and maintain investments that are consistent with the Funds’ objectives, restrictions and limitations. The Board also determined that the Adviser (and sub-adviser) proposed to provide investment and related services that were of the same quality and quantity as services provided to the Funds in the past, and that these services are appropriate in scope and extent in light of the Funds’ operations, the competitive landscape of the investment company business and investor needs. 52 Summit Mutual Funds, Inc. – Apex Series NOTES TO FINANCIAL STATEMENTS NOTE 2 – TRANSACTIONS WITH AFFILIATES (continued) • The investment performance of the Funds. With respect to each Fund, the Board determined that the Adviser (and subadviser, if relevant) has achieved competitive or superior investment performance relative to its benchmark index and comparable portfolios (as determined using Lipper data) over most measurement periods. In this regard, the Board determined that the index Funds achieved the correlation expressed in the Funds’ prospectus. On the basis of the Directors’ assessment of the nature, extent and quality of services to be provided, the Directors concluded that the Adviser and sub-adviser are capable of generating a level of investment performance that is appropriate in light of the Funds’ investment objectives and strategies, and competitive with many other investment companies. • The cost of advisory services provided and the level of profitability.
